Exhibit 10.1

PURCHASE AGREEMENT

 

by and among

American Skiing Company

Killington, Ltd., Pico Ski Area Management Company

and

SP Land Company, LLC

February 16, 2007

 


--------------------------------------------------------------------------------


 

ARTICLE I

 

CERTAIN DEFINITIONS

 

1

1.1

 

Certain Definitions

 

1

1.2

 

Other Capitalized Terms

 

8

ARTICLE II

 

ASSETS AND PURCHASE PRICE

 

9

2.1

 

Sale and Purchase of Assets

 

9

2.2

 

Assets

 

9

2.3

 

Excluded Assets

 

11

2.4

 

Assumed Liabilities and Excluded Liabilities

 

12

2.5

 

Payment at the Closing

 

12

2.6

 

Season Pass Adjustment

 

13

2.7

 

Working Capital Adjustments

 

13

2.8

 

Adjustment for Taxes, Prepayments and Deposits

 

15

2.9

 

Adjustment for Utilities

 

15

2.10

 

Cooperation on Tax Matters

 

16

2.11

 

Allocation of Purchase Price

 

16

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

16

3.1

 

Organization and Qualification; Ownership Interest in LLCs

 

16

3.2

 

Binding Obligation

 

17

3.3

 

No Default or Conflicts

 

17

3.4

 

No Governmental Authorization or Consent Required

 

17

3.5

 

Financial Statements

 

18

3.6

 

No Material Adverse Effect

 

18

3.7

 

Intellectual Property

 

18

3.8

 

Compliance with Laws

 

19

3.9

 

Contracts

 

19

3.10

 

Litigation

 

20

3.11

 

Approvals

 

20

3.12

 

Labor Matters

 

21

3.13

 

Employee Benefit Plans

 

22

3.14

 

Brokers

 

24

3.15

 

Environmental Compliance

 

24

3.16

 

Insurance

 

25

 

i


--------------------------------------------------------------------------------


 

3.17

 

Owned Real Property

 

26

3.18

 

Leased Real Property

 

26

3.19

 

Real Property

 

26

3.20

 

Personal Property

 

27

3.21

 

Tax Matters

 

28

3.22

 

Not a Foreign Person

 

29

3.23

 

OFAC

 

29

3.24

 

Killington Interests

 

30

3.25

 

ASC Killington Interests

 

30

3.26

 

Title and Sufficiency; Assets

 

30

3.27

 

Related Party Transactions

 

30

3.28

 

Certain Ski-related Representations

 

30

3.29

 

Gondolas and Ski Lifts

 

31

3.30

 

Water Rights

 

31

3.31

 

Solvency

 

31

3.32

 

No Undisclosed Liabilities

 

32

3.33

 

NO OTHER REPRESENTATIONS

 

32

3.34

 

CONDITION OF THE BUSINESS

 

32

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

32

4.1

 

Organization of the Buyer

 

32

4.2

 

Power and Authority

 

32

4.3

 

No Conflicts

 

33

4.4

 

Litigation

 

33

4.5

 

Brokers

 

33

4.6

 

Availability of Funds

 

33

4.7

 

NO OTHER REPRESENTATIONS

 

34

ARTICLE V

 

EMPLOYEES AND EMPLOYEE-RELATED MATTERS

 

34

5.1

 

Employment Matters

 

34

5.2

 

Standard Procedure

 

35

5.3

 

Benefit Plans

 

35

ARTICLE VI

 

CLOSING

 

35

6.1

 

Sellers’ Closing Deliveries

 

35

 

ii


--------------------------------------------------------------------------------


 

6.2

 

Buyer’s Closing Deliveries

 

37

6.3

 

Closing Date

 

38

ARTICLE VII

 

CONDITIONS TO CLOSING

 

38

7.1

 

Mutual Conditions of Buyer and Seller to Close

 

38

7.2

 

Conditions to Obligations of Buyer to Close

 

38

7.3

 

Conditions To Obligations Of The Sellers To Consummate The Transaction

 

41

ARTICLE VIII

 

COVENANTS

 

41

8.1

 

Regulatory Filings, etc

 

41

8.2

 

Injunctions

 

42

8.3

 

Access to Information

 

42

8.4

 

No Extraordinary Actions by the Sellers

 

42

8.5

 

Commercially Reasonable Efforts; Further Assurances

 

45

8.6

 

Use of Names; Name Change

 

46

8.7

 

Confidentiality; Publicity

 

47

8.8

 

Transition

 

47

8.9

 

Access to Records After the Closing

 

47

8.10

 

No Hire

 

48

8.11

 

Interim Operations of the Buyer

 

48

8.12

 

Rental Equipment

 

49

8.13

 

Promotional Contracts

 

49

8.14

 

Space A Program

 

49

8.15

 

Liquor Licenses

 

49

8.16

 

Compliance with Laws

 

49

8.17

 

Updating of the Schedules

 

49

8.18

 

No Solicitation

 

49

8.19

 

Monthly Financial Statements

 

49

ARTICLE IX

 

SURVIVAL AND INDEMNIFICATION

 

50

9.1

 

Survival

 

50

9.2

 

Indemnification by the Sellers

 

50

9.3

 

Indemnification by the Buyer

 

51

9.4

 

Limitations on Indemnification; Exclusive Remedy

 

51

 

iii


--------------------------------------------------------------------------------


 

9.5

 

Defense of Claims

 

52

9.6

 

Indemnity Escrow

 

53

9.7

 

Tax Treatment of Indemnity Payments

 

54

9.8

 

Losses Net of Insurance, etc

 

54

ARTICLE X

 

TERMINATION

 

54

10.1

 

Termination

 

54

10.2

 

Other Agreements; Material To Be Returned

 

55

10.3

 

Effect of Termination

 

56

ARTICLE XI

 

MISCELLANEOUS

 

56

11.1

 

Complete Agreement

 

56

11.2

 

Waiver, Discharge, etc

 

56

11.3

 

Fees and Expenses

 

56

11.4

 

Amendments

 

56

11.5

 

Notices

 

57

11.6

 

Venue

 

58

11.7

 

GOVERNING LAW; WAIVER OF JURY TRIAL

 

58

11.8

 

Headings

 

59

11.9

 

Interpretation

 

59

11.10

 

Exhibits and Schedules

 

59

11.11

 

Successors and Assignment

 

59

11.12

 

Remedies

 

59

11.13

 

Third Parties

 

60

11.14

 

Severability

 

60

11.15

 

Counterparts; Effectiveness

 

60

 

 

iv


--------------------------------------------------------------------------------


PURCHASE AGREEMENT

This PURCHASE AGREEMENT is made as of February 16, 2007 (this “Agreement”)
between Killington, Ltd., a Vermont corporation (“Killington”), Pico Ski Area
Management Company, a Vermont corporation (“Pico”), American Skiing Company, a
Delaware corporation (“ASC”, and together with Killington and Pico, the
“Sellers”), and SP Land Company, LLC, a Delaware limited liability company
(“Buyer”).

RECITALS

Sellers presently operate the alpine ski and snowboard resort known as the
Killington and Pico ski areas in Killington, Vermont.

Sellers wish to sell to the Buyer, and the Buyer wishes to purchase from
Sellers, the Assets and Assumed Liabilities upon the terms and subject to the
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the parties hereby agree as follows:

AGREEMENT

ARTICLE I            CERTAIN DEFINITIONS

1.1           Certain Definitions.  As used in this Agreement, unless the
context requires otherwise, the following terms shall have the meanings
indicated:

(a)           “Affiliate” of any specified Person means any other Person,
existing or future, directly or indirectly through one or more intermediaries,
Controlling, Controlled by or under common Control with the specified Person.

(b)           “Approvals” means franchises, licenses, permits, certificates of
occupancy and other required approvals, authorizations and consents.

(c)           “ASC” means American Skiing Company, a Delaware corporation.

(d)           “ASC-Level Financings” means the financings described in
Schedule 1.1(d) of the Seller Disclosure Schedule.

(e)           “Affiliate Resorts” means other resorts owned by ASC or its
Affiliates other than the Resort.

(f)            “ASC Resorts” means American Skiing Company Resort Properties,
Inc., a Maine corporation.

(g)           “Business” means the operations, assets and liabilities of the
Resort.

(h)           “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in the State of New York are authorized or
required by law or executive order to close.


--------------------------------------------------------------------------------


(i)            “Capital Expenditures” means the aggregate of all expenditures by
such Person for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements) that should be capitalized under GAAP on a
balance sheet.

(j)            “Capital Lease” means any capital lease listed on Schedule 1.1(j)
of the Seller Disclosure Schedule, provided, however, if such capital lease
related to rights or obligations that are not exclusively related to the Resort
or the Business (which leases are so designated on Schedule 1.1(j)), Capital
Lease shall only refer to the rights and obligations under such capital lease
that do relate to the Resort or the Business.

(k)           “Closing” means the closing of the transactions contemplated by
this Agreement.

(l)            “Closing Date” means the date on which the Closing actually
occurs.

(m)          “Code” means the Internal Revenue Code of 1986, as amended.

(n)           “Competing Transaction” means an acquisition of beneficial
ownership of all or substantially all of the assets of, or any material interest
in, (i) any of the Sellers (other than ASC) and (ii) ASC as it relates to the
Business, in each case pursuant to a merger, consolidation or other business
combination, sale of shares of capital stock, sale of assets, joint venture or
other similar transaction (including any single or multi-step transaction or
series of related transactions) provided that any such transaction (or series of
related transactions) involving an acquisition of a majority of the beneficial
interest in ASC with respect to which the acquirer in such transaction (or
series of related transactions) agrees to be bound by the obligations of ASC and
the other Sellers under this Agreement, shall not be deemed a “Competing
Transaction” for purposes of this Agreement.

(o)           “Contract” means any loan or credit agreement, note, bond,
mortgage, indenture, deed of trust, license agreement, franchise, contract,
agreement, Lease (including any Real Property Lease), instrument or guarantee
(including any amendments, modifications, extensions or replacements thereof).

(p)           “Control” means the power to direct or cause the direction of the
management and policies of another Person, whether through the ownership of
securities, by contract or otherwise.

(q)           “Environmental Claims” means any and all administrative,
regulatory or judicial actions, suits, demand letters, claims, directives,
Liens, proceedings, Litigations or written notices of noncompliance or violation
by any Person alleging potential liability (including liability for enforcement,
investigatory costs, cleanup costs, governmental response costs, removal costs,
remedial costs, natural resources damages, property damages, personal injuries
or penalties) arising under any Environmental Law, including, without
limitation, (i) the presence, or release or threatened release into the
environment, of any Hazardous Substances at any location presently or formerly
leased or owned by Killington or Pico in violation of any Environmental Law,
(ii) any violation of

2


--------------------------------------------------------------------------------


Environmental Law other than as described in clause (i) above or (iii) any and
all written claims by any Person seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from the presence or
release of any Hazardous Substances in violation of any Environmental Law.

(r)            “Environmental Law” means any United States federal, state, local
or municipal statute, law, rule, regulation, ordinance, code, Environmental
Permit, common law and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent or judgment, relating to
the environment or natural resources, public health, occupational health and
safety, or to any Hazardous Substance, including, without limitation, the
presence, use, production, generation, handling, transportation, treatment,
storage, disposal, release, control or cleanup of any Hazardous Substance, or to
any chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Agency.

(s)           “Environmental Permit” means any permit, registration, filing,
license, approval or authorization from any Governmental Authority required
under, issued pursuant to or authorized by any Environmental Law with respect to
Killington, Pico or the Business.

(t)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

(u)           “ERISA Affiliate” means any entity which is (or at any relevant
time was) a member of a “controlled group of corporations” with, under “common
control” with, or a member of an “affiliated service group” with the Sellers as
defined in Section 414(b), (c), (m) or (o) of the Code, or under “common
control” with the Sellers, within the meaning of Section 4001(b)(1) of ERISA.

(v)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.

(w)          “Excluded Contract” means any contract under any ASC-Level
Financing and those contracts listed on Schedule 1.1(w) of the Seller Disclosure
Schedule.

(x)            “Excluded Taxes” means all liabilities for (i) Taxes of Sellers
(or any predecessors thereof),(ii) Taxes that relate to the Assets or the
Assumed Liabilities for taxable periods (or portions thereof) ending on or
before the Closing Date, including, without limitation, Taxes allocable to
Sellers pursuant to Section 2.8. and (iii)payments under any Tax allocation,
sharing or similar agreement (whether oral or written

(y)           “Financial Statements” means (a) the unaudited balance sheets and
statements of earnings and statements of cash flow of the Sellers (other than
ASC) as of and for the fiscal years ended July 25, 2004, July 31, 2005 and July
30, 2006 (the “Year-End Financial Statements”), and (b)  unaudited statements
for January 29, 2007 (the “Interim Financial Statements”).

3


--------------------------------------------------------------------------------


(z)            “GAAP” means United States generally accepted accounting
principles in effect at the time in question.

(aa)         “Governmental Agency” means any federal, state or local
governmental body or other regulatory or administrative agency or commission,
including, without limitation, the Passenger Tramway Division of the Vermont
Department of Labor and Industry.

(bb)         “Hazardous Substance” means (a) any chemical, material, substance
or waste defined as, or included in the definition of, “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “toxic substances or toxic
pollutants,” “contaminants,” “pollutants,” “toxic or hazardous chemicals” or
“pesticides” in any applicable Environmental Law, or (b) any petroleum or
petroleum product, asbestos-containing materials, lead-based paint or toxic
mold.

(cc)         “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

(dd)         “Indebtedness” means (i) any liability, contingent or otherwise, of
the Sellers (a) for borrowed money (whether or not the recourse of the lender is
to the whole of the assets of the Sellers or only to a portion thereof) or
(b) evidenced by a note, debenture or similar instrument or letter of credit
(including a purchase money obligation or other obligation relating to the
deferred purchase price of property); (ii) any liability of others of the kind
described in the preceding clause (i) which the Sellers has guaranteed or which
is otherwise its legal liability; (iii) any monetary obligation secured by a
lien to which the property or assets of the Sellers, whether or not the
obligations secured thereby shall have been assumed by it or shall otherwise be
its legal liability, but not including Liens of the nature described in
clauses (ii) and (iii) of the definition of “Permitted Liens”, (iv) all
capitalized lease obligations of the Sellers and (v) any other obligations of
such Person required to be classified as debt in accordance with GAAP.  In no
event shall Indebtedness include trade payables or operating lease obligations.

(ee)         “Joint Resort Agreements” means the Contracts affecting the Resort
and listed on Schedule 1.1(ee) of the Seller Disclosure Schedule that are with
third parties, and jointly with Sellers and Affiliates of Sellers for the Resort
and the Affiliate Resorts.

(ff)           “Judgment” means any judgment, ruling, writ, injunction, order,
arbitral award or decree.

(gg)         “Knowledge of the Sellers” (and any similar phrases as they relate
to the Sellers) means the actual knowledge of those officers of Sellers listed
on Schedule 1.1(gg).

(hh)         “Law” means any Judgment, law, statute, rule or regulation of any
Governmental Agency.

(ii)           “Lease” means any lease, sublease, license, or similar occupancy
right in real or personal property.

4


--------------------------------------------------------------------------------


(jj)           “Liability” means any debt, loss, damage, adverse claim, fines,
penalties, liability or obligation (whether direct or indirect, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise), and
including all costs and expenses relating thereto including all fees,
disbursements and expenses of legal counsel, experts, engineers and consultants
and costs of investigation).

(kk)         “Lien” means, with respect to the Sellers, any lien, encumbrance,
security interest, charge, mortgage, title defect or imperfection, easement,
right of way, encroachment, option, or pledge of any nature whatsoever.

(ll)           “Litigation” means any arbitration, action, suit, claim,
proceeding, investigation or written inquiry by or before any Governmental
Agency, court or arbitrator.

(mm)       “Material Adverse Effect” means a material adverse effect upon the
results of operations, properties, assets or condition (financial or otherwise)
of the business of a specified Person and its Subsidiaries taken as a whole;
provided, however, that “Material Adverse Effect” shall not include any change,
effect, condition, event or circumstance (collectively, “Events”) arising out
of, or attributable to (i) general economic conditions, changes, effects, events
or circumstances, except to the extent such Events disproportionately affect (in
a manner that is material and adverse) such specified Person and its
Subsidiaries, (ii) changes, effects, conditions, events or circumstances that
generally affect the ski, resort or hospitality industries, except to the extent
such Events disproportionately affect (in a manner that is material and adverse)
such specified Person and its Subsidiaries, (iii) in the case of the Sellers,
any effect which the financial condition of Sellers may have on the terms and
conditions on which inventory or other assets are purchased by the Sellers
(provided that such effect will be taken into account for purposes of this
definition of Material Adverse Effect only to the extent such effect would
reasonably be expected to have a material adverse effect (taking into account
the reasonably expected duration of said effect) on the Sellers following the
Closing), (iv) any bankruptcy or insolvency of, or any other event affecting the
service of, any airline conducting business at any airport servicing the Resort,
or any reduction in or elimination of service by any such airline (or any
announcement that any such reduction or elimination is to occur), (v) any acts
of terrorism or acts of war, whether occurring within or outside the United
States, or any effect of any such acts on general economic or other conditions,
except to the extent such acts disproportionately affect (in a manner that is
material and adverse) such specified Person or its subsidiaries, (vi) any
climatic or weather condition, except to the extent of any damage or destruction
of the assets of such specified Person or its Subsidiaries which has a material
and adverse effect on such Person and its Subsidiaries and which is caused by
such damage or destruction or (vii) changes arising from the consummation of the
transactions contemplated hereby or the announcement of the execution of this
Agreement.

(nn)         “Multiemployer Plan” means an employee pension benefit plan, as
defined in Section 3(37) of ERISA, to which the Sellers contribute.

5


--------------------------------------------------------------------------------


(oo)         “Non-Controlled Subsidiary” means SS Associates, LLC, a Vermont
limited liability company (“SS Associates”).

(pp)         “Outstanding Indebtedness” means the aggregate outstanding
principal balance (or imputed outstanding principal balance, in the case of any
Capital Leases of, and accrued and unpaid interest on, all unaffiliated third
party Indebtedness of the Sellers, calculated as of the close of business on the
day immediately preceding the Closing Date, but not including the Capital Leases
or the ASC Level Financings.

(qq)         “Permitted Liens” means (i) Liens disclosed on any balance sheet
included in the Financial Statements or securing liabilities reflected therein
(provided that Liens securing the ASC-Level Financings shall not be Permitted
Liens); (ii) Liens for taxes, assessments and similar charges that are not yet
due and payable or are being contested in good faith provided that adequate
reserves have been established therefor in accordance with GAAP; (iii) statutory
mechanic’s, materialman’s, carrier’s, repairer’s and other similar Liens arising
or incurred in the ordinary course of business (but only to the extent the
obligations secured by such Liens are reflected in Working Capital) and are not
yet due and payable or are being contested pursuant to applicable Law and in
good faith and adequate reserves have been established therefor;
(iv) non-monetary Liens, the existence of which does not materially adversely
affect the operation of the Sellers’ business as currently conducted; (v) liens
that would be disclosed by an accurate survey or physical inspection of the Real
Property provided that the same do not materially adversely affect the operation
of the Sellers’ business as currently conducted; (vi) applicable zoning
regulations and ordinances, and building, health and other applicable laws or
ordinances provided the same are not violated; (vii) all Space Leases; (viii)
any exceptions to title set forth in any subsection of Schedule 1.1(qq) of the
Seller Disclosure Schedule, other than easements, rights of way and other
non-monetary Liens, the location of which would be disclosed only by an accurate
survey or physical inspection of the Real Property and the existence of which
materially adversely affects the use, operation or value of the parcel of
property affected thereby; and (viii) Liens for Capital Leases.

(rr)           “Person” means an individual, a corporation, a limited liability
Sellers, a partnership, an unincorporated association, a joint venture, a
Governmental Agency or another entity.

(ss)         “Purchased Contracts” means all Contracts related to the Business
other than Excluded Contracts, including without limitation the Capital Leases.

(tt)           “Related Documents” means all other agreements and instruments
described in or contemplated by this Agreement that are to be executed and
delivered in connection with the transactions contemplated hereby.

(uu)         “Resort” means the Killington/Pico Ski Resort, the Ski Shack and
Wobbly Barn.

6


--------------------------------------------------------------------------------


(vv)         “Season Passes” means those passes issued by Sellers in respect of
the 2006/2007 ski season of the type listed on Schedule 1.1(vv) of the Seller
Disclosure Schedule.

(ww)       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations thereunder.

(xx)          “Seller Disclosure Schedule” means the disclosure letter prepared
by the Sellers, dated as of the date hereof, and delivered by the Sellers to the
Buyer.

(yy)         “Space-A Program” means “Space Available Usage” provision in the
rental management agreement between property owners at the Resort and Affiliate
Resorts and Affiliates of ASC pursuant to which (i) the Resort affords
Affiliates Resorts’ condominium timeshare owners the right to subscribe for
accommodations at the Resort on a “space available” basis with seventy-two
hours’ prior notice, and (ii) the Affiliate Resorts offer reciprocal rights to
the condominium timeshare owners at the Resort.

(zz)          “Subsidiary” of any specified Person means any other Person
(i) more than 50% of whose outstanding shares or securities representing the
right to vote for the election of directors or other managing authority of such
other Person are owned or Controlled, directly or indirectly, by such specified
Person, but such other Person shall be deemed to be a Subsidiary only so long as
such ownership or Control exists, or (ii) which does not have outstanding shares
or securities with such right to vote, as may be the case in a partnership,
limited liability company, joint venture or unincorporated association, but more
than 50% of whose ownership interest representing the right to make the
decisions for such other Person is owned or Controlled, directly or indirectly,
by such specified Person, but such other Person shall be deemed to be a
Subsidiary only so long as such ownership or Control exists.  Notwithstanding
the foregoing, (i) Uplands shall be deemed a “Subsidiary” of the Sellers for all
purposes of this Agreement and (ii) the Non-Controlled Subsidiary shall not be
deemed a “Subsidiary” for all purposes of this Agreement.

(aaa)       “Substitute Capital Lease” means any Capital Lease with respect to
which the obligations and liabilities (including any guaranty) of Sellers or any
of their Affiliates  are assumed by the Buyer (together with a concurrent full
and unconditional release by the lenders (the “Capital Lease Lenders”) with
respect to such leases of all liabilities and obligations of ASC and its
Affiliates arising under or in connection with such Capital Leases).

(bbb)      “Taxes” means (i) all taxes, charges, fees, duties, levies, imposts,
deficiencies or assessments imposed by any Taxing Authority, including federal,
state or local income, profits, franchise, gross receipts, environmental,
customs duty, severances, stamp, payroll, sales, use, intangibles, employment,
unemployment, disability, property (including unclaimed property), withholding,
backup withholding, excise, production, occupation, service, service use,
leasing and lease use, ad valorem, value added, occupancy, meals and room,
transfer, estimated and other taxes, of any nature whatsoever, together with all
interest, penalties and additions imposed with respect to

7


--------------------------------------------------------------------------------


such amounts and any interest in respect of such penalties and additions and
(ii) any liability in respect of any items described in clause (i) payable by
reason of Contract, assumption, transferee liability, operation of law, Treasury
Regulation section 1.1502-6(a) (or any predecessor or successor thereof or any
analogous or similar provision under law) or otherwise.

(ccc)       “Taxing Authority” means the IRS and any other Governmental Agency
responsible for the administration of any tax.

(ddd)      “Tax Returns” means all returns and reports, information returns, or
payee statements (including, elections, declarations, filings, forms,
statements, disclosures, schedules, estimates and information returns) required
to be supplied to a Tax authority relating to Taxes.

(eee)       “Uplands” means Uplands Water Company, Inc., a Vermont corporation

(fff)         “WARN Act” means the Worker Adjustment and Retraining Notification
Act, as amended.

(ggg)      “Working Capital” means, as of any date of determination, the
aggregate of the following (and as to items (i) through (iv) below, to the
extent included in the Assets and generally with respect to ASC only to the
extent it solely relates to the Resort): (i) cash on hand at the Resort
(including any held by Subsidiaries, (ii) and of Seller’s escrow cash accounts
(to the extent transferable), (iii) the book value of Sellers’ accounts
receivable (all of which are being transferred to Buyer at Closing), (iv) the
book value of Sellers’ inventory, and (v) any prepaid expenses with respect to
which Buyer will receive the benefit of after Closing, less the aggregate of (i)
any of Sellers’ accounts payable or accrued expenses assumed by Buyer (including
refurbishment funds for rental management properties, but excluding accruals for
vacation and other paid time off), and (ii) all deposits and deferred revenue
received in cash prior to the Closing which relate to post-Closing activities or
events (excluding any deferred season pass revenues and unredeemed balances of
gift certificates, gift cards, MeTickets and Peak coupons), each as determined
in a manner consistent with GAAP.  For the purposes hereof, Working Capital
shall also include (i) current assets and current liabilities related to the
retail business operating at the Ski Shack and (ii) Resort-related inventory
held offsite that is specifically designated for delivery to the resort as set
forth on Schedule 1.1(ggg)) and shall include all items covered in Sections 2.8
and 2.9.

1.2           Other Capitalized Terms.  The following capitalized terms are
defined in the following Sections of this Agreement:

Term

 

Section

Agreement

 

Preamble

Allocation Schedule

 

2.11

ASC

 

Preamble

ASC LLC Interests

 

2.2(c)

Assets

 

2.2

 

8


--------------------------------------------------------------------------------


 

ASC Lease

 

8.4(v)

Assignment and Assumption Agreement

 

6.1(l)

Assumed Liabilities

 

2.4(a)

Buyer

 

Preamble

Buyer Indemnitees

 

9.2

Buyer Plans

 

5.3(a)

Buyer Trade Names

 

8.6(b)

Cherry Knoll

 

2.2(a)

Clean Water Act

 

3.15(b)

CPA-Determined Differences

 

2.7(d)(ii)

CPA Firm

 

2.7(d)(ii)

Differences

 

2.7(d)(ii)

Disagreement Notice

 

2.7(c)

Enforceability Exceptions

 

3.2

Escrow Agent

 

9.6

Escrow Agreement

 

9.6

Estimated Working Capital Amount

 

2.7(a)

Excluded Assets

 

2.3

Excluded Employees

 

5.1(b)

Excluded Liabilities

 

2.4(b)

FCC

 

3.4(a)

Final Adjustment Certificate

 

2.7(b)

Final Working Capital Amount

 

2.7(b)

404 Water Permits

 

3.15(b)

Indemnifiable Losses

 

9.2

Indemnified Party

 

9.5(a)

Indemnifying Party

 

9.5(a)

Indemnity Escrow Account

 

9.6

Indemnity Escrow Amount

 

9.6

Insurance Policies

 

3.16(a)

Intellectual Property

 

3.7(a)

Intellectual Property Rights

 

3.7(b)

Interim Financial Statements

 

1.1

Killington

 

Preamble

KRI

 

2.2(a)

Killington Interests

 

2.2(a)

Leased Real Property

 

3.18

Material Contracts

 

3.9(a)

Notice of Claim

 

9.5(a)

Owned Real Property

 

3.17

Pico

 

Preamble

Plans

 

3.13(a)

Purchase Price

 

2.5(a)

 

9


--------------------------------------------------------------------------------


 

Real Property

 

3.19(a)

Real Property Leases

 

3.18

Related Persons

 

3.27

Representatives

 

8.3

Resolved Objections

 

2.7(d)(i)

Review Period

 

2.7(c)

Seller Indemnitees

 

9.3

Seller Permits

 

3.11(b)

Seller Plans

 

3.13(a)

Seller Trade Names

 

8.6(a)

Sellers

 

Preamble

Sellers Subject Matter

 

8.3

Space Leases

 

3.19(f)

SS Associates

 

1.1(oo)

Tramway Authorities

 

3.29(a)

Transferred Employees

 

5.1(a)

Unresolved Claims

 

9.6

 

ARTICLE II          ASSETS AND PURCHASE PRICE

2.1           Sale and Purchase of Assets.  At the Closing, upon the terms and
subject to the conditions of this Agreement, Sellers shall sell, transfer,
assign, convey and, as applicable, deliver (and with respect to ASC Resorts’
ownership interest in SP Land Company, LLC, cause ASC Resorts to sell, transfer,
assign, convey and deliver), to the Buyer, and the Buyer shall purchase from
Sellers, all of Sellers’ right, title and interest in, to and under the Assets,
free and clear of any Liens, except for any Permitted Liens, by appropriate
instruments of conveyance reasonably satisfactory to Buyer.

2.2           Assets.  The “Assets” consists of the following (unless an
Excluded Asset) belonging to or intended to be used in the Business, whether
tangible, intangible, real or personal and wherever located (with respect to
assets of ASC only if they primarily relate to the Business):

(a)           Killington’s (i) 100% ownership interest in Killington
Restaurants, Inc., a Vermont corporation (“KRI”), (ii) 50% ownership interest in
Cherry Knoll Associates, LLC, (iii) one share of common stock of Uplands and
(iv) 24% ownership interest in SP Land Company, LLC (collectively, the
“Killington Interests”);

(b)           Pico’s 94% ownership interest in Uplands

(c)           ASC Resorts’ 1% ownership interest in SP Land Company, LLC (the
“ASC LLC Interests”);

(d)           all goodwill and other intangible assets associated with the
Business, including the goodwill associated with the Purchased Intellectual
Property;

10


--------------------------------------------------------------------------------


(e)           all billed and unbilled accounts receivable and all correspondence
with respect thereto, including without limitation, all trade accounts
receivable, notes receivable from customers, vendor credits and accounts
receivable from employees and all other obligations from customers with respect
to sales of goods or services, whether or not evidenced by a note;

(f)            all prepayments, prepaid charges and expenses, including any
prepaid rent and security deposits, if any, of Sellers in connection with the
Leased Real Property;

(g)           all rights of Sellers under each Owned Property and Real Property
Lease, together with all improvements, fixtures and other appurtenances thereto
and rights in respect thereof;

(h)           all Intellectual Property listed on Schedule 3.7(a) other than the
Excluded Assets (the “Purchased Intellectual Property”);

(i)            all inventories, work in progress and supplies;

(j)            all machinery, equipment, automobiles and other vehicles, spare
parts and supplies, computers and all related equipment, telephones, fixtures
and all related equipment and all other tangible personal property;

(k)           all rights of Sellers under the Purchased Contracts including all
claims or causes of action with respect to the Purchased Contracts;

(l)            all documents that are related to the Business, including
documents relating to products, services, marketing, advertising, promotional
materials, Purchased Intellectual Property, personnel files for Transferred
Employees (to the extent permitted by law) and all files, customer files (to the
extent permitted by law or privacy policies) and documents (including credit
information), supplier lists, records, literature and correspondence, whether or
not physically located on any of the premises referred to in clause (e) above,
but excluding personnel files for Employees of Sellers who are not Transferred
Employees;

(m)          all nonconfidential lists and records pertaining to customer
accounts (whether past or current), suppliers, distributors, personnel and
agents;

(n)           all claims, deposits, prepayments, warranties, guarantees,
refunds, causes of action, rights of recovery, rights of set-off and rights of
recoupment of every kind and nature, except for any of the foregoing to the
extent they relate to Excluded Assets or Excluded Liabilities;

(o)           except to the extent they relate to Excluded Assets or Excluded
Liabilities, all books, records, ledgers, files, documents, correspondence,
lists, studies and reports and other printed or written materials;

11


--------------------------------------------------------------------------------


(p)           to the extent assignable, all Permits, including Environmental
Permits, used by Sellers in the Business (which includes all Permits necessary
to conduct the Business as currently conducted) and all rights and incidents of
interest therein;

(q)           all rights of Sellers under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with Former Employees, Employees and
agents of any Seller or with third parties to the extent primarily relating to
the Business or the Assets (or any portion thereof);

(r)            all rights of Sellers under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers, sureties and
contractors to the extent relating to products sold or services provided to
Sellers primarily in connection with the Business or to the extent primarily
affecting any Assets;

(s)           all cash on hand; and

(t)            all other assets of any kind or nature of each of Killington and
Pico, other than the Excluded Assets.

2.3           Excluded Assets.  The following are “Excluded Assets” that will be
retained by the Sellers:

(a)           the Sellers’ rights under or pursuant to this Agreement and the
other Related Documents;

(b)           the Sellers’ general ledger, accounting records, minute books,
statutory books and corporate seal, provided that Buyer shall be given copies of
the general ledger and accounting records as such documents exist as of the
Closing Date;

(c)           the Sellers’ personnel records and any other records that the
Sellers are required by law to retain in its possession;

(d)           any right to receive mail and other communications addressed to
the Sellers relating to the Excluded Assets or the Excluded Liabilities;

(e)           all rights existing under the Excluded Contracts;

(f)            any intercompany receivables of any kind or nature including,
without limitation, any amounts due from Killington or Pico to ASC,
acknowledging that any intercompany receivables of the Subsidiaries of the
Sellers other than ASC (not including SP Land or SS Associates) are listed on
Schedule 2.3(f);

(g)           the personal property listed on Schedule 2.3(g);

(h)           all bank accounts;

(i)            the internet domain names on Schedule 2.3(i); and

12


--------------------------------------------------------------------------------


(j)            any assets and rights of any nature whatsoever in respect of,
related to or resulting from any of the items described in this Section 2.3,
inclusive, or any Excluded Liability, including, without limitation, any Income
Tax refunds, credits or adjustments (or any rights thereto).

2.4           Assumed Liabilities and Excluded Liabilities.

(a)           Assumed Liabilities.  At the Closing, Buyer shall assume and shall
agree to pay, defend, discharge and perform as and when due and performable the
following specific Liabilities of the Sellers, except for Excluded Liabilities:

(i)            all Liabilities of the Sellers under the Purchased Contracts,
including, without limitation, Liabilities under Season Passes and the Permits
transferred to Buyer under Section 2.2(p), in each case that arise out of or
relate to the period from and after the Closing Date; and

(ii)           all Liabilities with respect to the Business arising prior to the
Closing Date to the extent explicitly contemplated with respect to employee
compensation and benefits by Section 5.1 of this Agreement or otherwise included
in the calculation of the Final Working Capital.

All of the Liabilities specifically described above in this Section  2.4(a) are
individually and collectively referred to as the “Assumed Liabilities”.

(b)           Excluded Liabilities.  Buyer will not assume or be liable for any
Excluded Liabilities.  “Excluded Liabilities” shall mean all Liabilities of
Sellers arising out of, relating to or otherwise in respect of the Business on
or before the Closing Date and all other Liabilities of Sellers other than the
Assumed Liabilities, including:

(i)            all Excluded Taxes; and

(ii)           all Liabilities relating to or arising out of the Excluded
Assets.

2.5           Payment at the Closing.

(a)           The aggregate purchase price for the Assets (the “Purchase Price”)
shall be calculated as follows:

(i)            $83,500,000.00;

(ii)           less the value of the Season Passes determined pursuant to
Section 2.6;

(iii)          plus or less the amount calculated pursuant to Sections 2.7, 2.8
(to the extent not already included in the adjustments under Section 2.7) and
2.9 (to the extent not already included in the adjustments under Section 2.7).

13


--------------------------------------------------------------------------------


(b)           Payments by the Buyer.  At the Closing, subject to any withholding
required by the Vermont Department of Taxes or the Vermont Department of Labor
pursuant to Section 7.2(h), and subject to  Sections 7.2(k) and 7.2(l), the
Buyer shall pay the Purchase Price less the Indemnity Escrow Amount (which shall
be paid to the Escrow Agent) by wire transfer of immediately available funds to
Sellers.

2.6           Season Pass Adjustment.  The Buyer shall receive a credit at
Closing for the value of the Season Passes outstanding as calculated pursuant to
the formula on Schedule 1.1(uu).

2.7           Working Capital Adjustments.  The Purchase Price shall be adjusted
as follows:

(a)           Working Capital Adjustment.  No later than the fourth Business Day
prior to the Closing Date, the Sellers shall prepare and deliver to the Buyer an
officer’s certificate (prepared by Killington’s Chief Financial Officer),
certifying as to the estimated Working Capital as of the close of business on
the day preceding the Closing Date (the “Estimated Working Capital Amount”),
which certificate shall be accompanied by a statement of the Estimated Working
Capital Amount prepared from the books and records of the Sellers in accordance
with GAAP and in a manner consistent with the preparation of the Year-End
Financial Statements.  The Purchase Price payable at the Closing shall be
increased, on a dollar for dollar basis, to the extent the Estimated Working
Capital Amount is greater than $0 (e.g. a positive number), or decreased on a
dollar for dollar basis, to the extent the Estimated Working Capital Amount is
less than $0(e.g. a negative number).

(b)           As soon as practicable, but in any event within 60 days after the
Closing Date, the Buyer shall cause to be prepared and delivered to Sellers a
statement (the “Final Adjustment Certificate”) certifying the amount of Sellers’
Working Capital as of the close of business on the day preceding the Closing
Date (the “Final Working Capital Amount”), prepared from the books and records
of the Sellers in accordance with GAAP and in a manner consistent with the
preparation of the Year-End Financial Statements.  The Final Adjustment
Certificate shall certify the amount payable by the Sellers to Buyer, or by
Buyer to the Sellers, pursuant to Section 2.7(f).

(c)           Upon receipt of the Final Adjustment Certificate, Sellers shall
have the right during the succeeding 30-day period (the “Review Period”) to
examine the Final Adjustment Certificate, and all books and records used to
prepare such Final Adjustment Certificate.  If Sellers object that the Final
Working Capital Amount was not calculated correctly, it shall so notify the
Buyer in writing (such notice, a “Disagreement Notice”) on or before the last
day of the Review Period, setting forth a specific description of Sellers’
objection and the amount of the adjustment to the Final Working Capital Amount
which Sellers believe should be made.  Any such Disagreement Notice shall
specify those items or amounts as to which Sellers disagree, and Sellers shall
be deemed to have agreed with all other items and amounts contained in the Final
Adjustment Certificate and the calculation of the Final Working Capital Amount
delivered pursuant to Section 2.7(b).  If no Disagreement Notice is delivered
within the Review Period, the Final Adjustment Certificate shall be deemed to
have been accepted by the parties hereto.  The Buyer will provide Sellers full
access (during normal business hours and upon reasonable notice) to

14


--------------------------------------------------------------------------------


the books, ledgers, files, reports and operating records of the Sellers and the
then current employees of the Sellers, and will fully cooperate in reviewing the
Final Adjustment Certificate.

(d)           Dispute Resolution.

(i)            In the event that a Disagreement Notice is delivered in
accordance with Section 2.7(c), the Buyer and Sellers shall attempt to resolve
the objections set forth therein within 30 days of receipt of such Disagreement
Notice.  The objections set forth in the Disagreement Notice that are resolved
by the Buyer and Sellers in accordance with this Section 2.7(d)(i) shall
collectively be referred to herein as the “Resolved Objections.”  The Final
Working Capital Amount shall be adjusted to reflect any Resolved Objections.

(ii)           If the Buyer and Sellers are unable to resolve all the objections
set forth in the Disagreement Notice within such 30-day period, they shall
jointly appoint Ernst & Young (or any successor thereof) within five days of the
end of such 30-day period (the “CPA Firm”).  The CPA Firm, acting as experts and
not as arbitrators, shall review the objections set forth in the Disagreement
Notice that are not Resolved Objections (collectively, the “Differences”).  The
CPA Firm shall determine, based on the requirements set forth in this
Section 2.7 and only with respect to Differences submitted to the CPA Firm,
whether and to what extent the Final Working Capital Amount requires adjustment
so as to be calculated in accordance with this Agreement.  The CPA Firm shall be
instructed to make its determination within 15 days after its appointment.  The
Buyer on the one hand, and Sellers on the other hand, shall each pay 50% of the
fees and disbursements of the CPA Firm.  The Buyer and Sellers shall provide to
the CPA Firm full cooperation.  The CPA Firm’s resolution of the Differences
shall be conclusive and binding upon the parties, except in the case of manifest
error.  The Differences as resolved by the CPA Firm in accordance with this
Section 2.7(d)(ii) shall collectively be referred to herein as the
“CPA-Determined Differences.”  The Final Working Capital Amount shall be
adjusted to reflect any CPA-Determined Differences.

(e)           To the extent that the Final Working Capital Amount set forth in
the Final Adjustment Certificate (after taking into account any Resolved
Objections and CPA-Determined Differences) differs from the Estimated Working
Capital Amount, the adjustment to the Purchase Price initially made pursuant to
Section 2.7(a) shall be recalculated by the parties in accordance with
Section 2.7(a) by using the Final Working Capital Amount, in lieu of the
Estimated Working Capital Amount.

(f)            On the fifth day following (or, if not a Business Day, on the
next Business Day) the latest to occur of (x) the 30th day following receipt by
Sellers of the Final Adjustment Certificate, (y) the resolution by the Buyer and
Sellers of all objections set forth in the Disagreement Notice, if any, and
(z) the resolution by the CPA Firm of all Differences, if any, the recalculation
required by Section 2.7(e) shall be made and the Buyer shall pay to Sellers the
amount of any increase in the Purchase Price beyond that

15


--------------------------------------------------------------------------------


received by Sellers at the Closing, or Sellers shall return to the Buyer the
excess amount of the Purchase Price initially received by Sellers at the
Closing.  Such payment shall be made (i) in the case of a payment to the Buyer,
by Sellers by wire transfer of immediately available funds to a bank account or
accounts designated by the Buyer and (ii) in the case of a payment to Sellers,
by the Buyer by wire transfer of immediately available funds to a bank account
or accounts designated by Sellers.  Upon the completion of the process described
above, if such process has resulted in a payment being owed to the Buyer and if
Sellers fail to make such payments within five (5) business days after request
from Buyer, Buyer shall be entitled to be paid such amount by release of funds
from the Indemnity Escrow Account by Escrow Agent (to the extent there are
sufficient funds in the Indemnity Escrow Account).

2.8           Adjustment for Taxes, Prepayments and Deposits.  Real property
taxes, personal property taxes, other ad valorem taxes, any governmental levies,
charges or assessments, utilities, water, sewer and any other charges
attributable to the Resort for the fiscal year during which the Closing Date
occurs as well as any other prepayments and deposits with respect to the Resort
shall be prorated and adjusted as of the Closing Date.  If the real property
taxes or personal property taxes for the fiscal year during which the Closing
Date occurs are not finally determined, then such taxes for the immediately
prior fiscal year shall be used for the purposes of prorating taxes on the
Closing Date, with a further adjustment to be made after the Closing Date as
soon as such taxes are finalized. Installments of special taxes or assessments
with respect to the Resort which are payable for the fiscal period in which the
Closing Date occurs shall be prorated as of the Closing Date.  Sellers’ and
Buyer’s obligation to make post-Closing Date adjustments for taxes, prepayments
and deposits shall survive the Closing.  Sellers’ obligations hereunder not
funded separately by Sellers at Closing shall be deducted from cash payable to
Seller at Closing and paid by Buyer.

2.9           Adjustment for Utilities.  Sellers shall cause all meters for
electricity, gas, oil, water, sewer and other utility usage related to the
Resort to be read on the Closing Date, and Sellers shall pay all charges for
such utilities which have accrued on or prior to the Closing Date.  If the
utility companies are unable or refuse to read the meters on the Closing Date,
all charges for such utilities to the extent unpaid shall be prorated and
adjusted as of the Closing Date based on the most recent bills therefor. 
Sellers shall provide notice to Buyer at least three (3) Business Days before
the Closing Date setting forth:  whether utility meters will be read as of the
Closing Date; and a copy of the most recent bill for any utility charges which
are to be prorated and adjusted as of the Closing Date.  If the meters cannot be
read as of the Closing Date and, therefore, the most recent bill is used to
prorate and adjust as of the Closing Date, then to the extent that the amount of
such prior bill proves to be more or less than the actual charges for the period
in question, a further adjustment shall be made after the Closing Date as soon
as the actual charges for such utilities are available, which Buyer shall have
read as soon as possible after the Closing Date.  Sellers’ and Buyer’s
obligation to make such post-Closing Date adjustments for utilities shall
survive the Closing. Sellers’ obligations hereunder not funded separately by
Sellers at Closing shall be deducted from the Purchase Price payable to Sellers
at Closing pursuant to Section 2.5 hereof.

2.10         Cooperation on Tax Matters.  Buyer and Sellers shall furnish or
cause to be furnished to each other, as promptly as practicable, such
information and assistance relating to

16


--------------------------------------------------------------------------------


the Assets and the Assumed Liabilities as is reasonably necessary for the
preparation and filing of any Tax Return, claim for refund or other filings
relating to Tax matters, for the preparation for any Tax audit, for the
preparation for any Tax protest, for the prosecution or defense of any suit or
other proceeding relating to Tax matters.

2.11         Allocation of Purchase Price.  The Assumed Liabilities and the
Purchase Price shall be allocated as set forth on Schedule 2.11 (the “Allocation
Schedule”).  No later than 30 days after the Closing Date, Buyer shall deliver
to the Sellers a draft IRS Form 8594 prepared in accordance with the Allocation
Schedule.  Each of Buyer and the Sellers shall timely file IRS Form 8594 in
accordance with such draft IRS Form 8594 and shall file all other Tax Returns in
a manner consistent with such draft IRS Form 8594 and the Allocation Schedule. 
Neither Buyer nor the Sellers shall take any position for Tax purposes that is
inconsistent with such draft IRS Form 8594 or the Allocation Schedule.

ARTICLE III         REPRESENTATIONS AND WARRANTIES OF THE SELLERS

The Sellers jointly and severally represent and warrant to the Buyer as follows:

3.1           Organization and Qualification; Ownership Interest.

(a)           Killington is a corporation duly formed, validly existing and in
good standing under the laws of Vermont and has all requisite power and
authority to own, lease and operate its properties and carry on its business as
presently owned or conducted.

(b)           Pico is a corporation duly formed, validly existing and in good
standing under the laws of Vermont and has all requisite power and authority to
own, lease and operate its properties and carry on its business as presently
owned or conducted.

(c)           KRI is a corporation duly formed, validly existing and in good
standing under the laws of Vermont and has all requisite power and authority to
own, lease and operate its properties and carry on its business as presently
owned or conducted.

(d)           ASC is a corporation duly formed, validly existing and in good
standing under the laws of Delaware and has all requisite power and authority to
own, lease and operate its properties and carry on its business as presently
owned or conducted.

(e)           Each Seller is duly qualified or authorized to do business as a
foreign corporation and is in good standing under the laws of each jurisdiction
in which it owns or leases real property and each other jurisdiction in which
the conduct of its business or the ownership of its properties requires such
qualification or authorization.

(f)            Schedule 3.1(f) of the Seller Disclosure Schedule sets forth the
equity ownership as of the date hereof for the Non-Controlled Subsidiary and for
each of KRI, Uplands and Cherry Knoll.

3.2           Binding Obligation.  The Sellers have all requisite corporate
authority and power to execute and deliver this Agreement and the Related
Documents to be executed by them in

17


--------------------------------------------------------------------------------


connection herewith.  This Agreement and such Related Documents have been or
will be duly and validly authorized by all required corporate or stockholder
action on the part of the Sellers and no other corporate or stockholder
proceedings on the part of any of them are necessary to authorize this Agreement
or the Related Documents.  This Agreement has been duly executed and delivered
by the Sellers and, assuming that this Agreement constitutes a legal, valid and
binding obligation of the Buyer, constitutes the legal, valid and binding
obligation of the Sellers, enforceable against them in accordance with its
terms, except to the extent that the enforceability thereof may be limited by: 
(i) applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws from time to time in effect affecting generally the
enforcement of creditors’ rights and remedies; and (ii) general principles of
equity (the exceptions set forth in (i) and (ii), the “Enforceability
Exceptions”).  ASC has received consent from a majority of the voting shares of
ASC to the consummation  of the transaction contemplated by this Agreement,
which consent shall be effective upon the satisfaction of the condition set
forth in Section 7.3(e) of this Agreement.

3.3           No Default or Conflicts.  The execution and delivery of this
Agreement and the Related Documents by the Sellers and the performance by them
of their respective obligations hereunder and thereunder (a) does not and will
not result in any violation of the certificate of incorporation or by-laws of
any of the Sellers; (b) except as set forth in Schedule 3.3 of the Seller
Disclosure Schedule, does not and will not conflict with, or result in a breach
of any of the terms or provisions of, or constitute a default under any Material
Contract (as defined below) to which any Seller is a party or by which it may be
bound or to which its properties may be subject; and (c) assuming compliance
with the matters referred to in Section 3.4, does not and will not violate any
existing applicable Law material to the business of the Sellers or any Judgment
of any Governmental Agency having jurisdiction over any of the Sellers or any of
their respective properties in any material respect.

3.4           No Governmental Authorization or Consent Required.

(a)           Except as set forth on Schedule 3.4(a) of the Seller Disclosure
Schedule and except for compliance with any applicable requirements of the HSR
Act, the Vermont Public Service Board, and the Federal Communications Commission
(the “FCC”), no authorization or approval or other action by, and no notice to
or filing with, any Governmental Agency will be required to be obtained or made
by any of Sellers in connection with the due execution and delivery by such
Person of this Agreement and the consummation by such Person of the transactions
contemplated hereby other than such authorizations, approvals, notices or
filings with any Governmental Agency that, if not obtained or made, would not
materially and adversely affect, impede or delay the Sellers’ ability to
consummate the transactions contemplated by this Agreement and the Related
Documents (in accordance with the terms of this Agreement) or which would not
reasonably be expected to result in a Material Adverse Effect.

(b)           Except as contemplated by Section 3.4(a) or as set forth in
Schedule 3.4(b) of the Seller Disclosure Schedule, no consents or approvals of,
or notices or filings with any third party will be required to be obtained or
made by any of the Sellers in connection with the due execution and delivery by
such Person of this Agreement and the consummation by such Person of the
transactions contemplated hereby other than such

18


--------------------------------------------------------------------------------


consents, approvals, notices and filings with third parties that if not made or
obtained would not materially and adversely affect, impede or delay the Sellers’
ability to consummate the transactions contemplated by this Agreement and the
Related Documents (in accordance with the terms of this Agreement) or which
would not reasonably be expected to result in a Material Adverse Effect.  Buyer
and Sellers acknowledge that pursuant to that certain contract for sale of land
dated June 1, 1988 by and between Killington and Mountain Side Properties, Inc.
(“MSP”), MSP has an option to purchase the parcel of land described in Exhibit B
to such agreement (the “MSP Option Parcel”).  Killington shall use commercially
reasonable efforts to get MSP to waive its option to purchase in connection with
the transaction contemplated by this Agreement and any subsequent conveyance to
an Affiliate of Buyer.  In the event that Killington can not obtain such waiver,
Buyer shall be required to complete the transaction contemplated by this
Agreement, subject to the terms and conditions hereof, without acquiring such
land and without a reduction in the purchase price.  However, at Closing,
Killington shall grant Buyer a recordable easement agreement with easement
rights over the MSP Option Parcel necessary to conduct its business, shall agree
not to sell or otherwise encumber the MSP Option Parcel without the consent of
Buyer and agrees to assign to Buyer all of the proceeds of any sale of the MSP
Option Parcel (after payment of actual out-of-pocket transaction costs incurred
by Killington).  A Memorandum of this easement agreement, assignment of net
sales proceeds and agreement not to sell or encumber will be recorded at
Closing.  These covenants relating to the MSP Option Parcel shall survive
closing of the transaction contemplated by this Agreement.

3.5           Financial Statements.

(a)           The Financial Statements fairly present, in all material respects,
the financial position of the Resort, the results of its operations and cash
flows for the periods indicated, all in conformity with GAAP applied on a
consistent basis (except for the absence of (i) notes, and (ii) any allocation
to the Sellers of liabilities in respect of the Sellers corporate general and
administrative, marketing and sales, and information technology expenses.)  The
Financial Statements have been accurately derived from the books and records of
the Sellers (other than ASC), Uplands and KRI.

(b)           No Seller has any Liabilities of a nature required to be reflected
in, reserved against or otherwise described in financial statements prepared in
accordance with GAAP which are material in financial terms to the Business, as
applicable, taken as a whole, other than (i) Liabilities reflected on the
balance sheet included in the Interim Financial Statements, or (ii) Liabilities
accruing after October 29, 2006 in the ordinary course of business consistent
with past practice, none of which are material in amount or impose material long
term obligations on the Business, or (iii) Liabilities included on
Schedule 3.5(b) of the Seller Disclosure Schedule.

3.6           No Material Adverse Effect.  Since October 29, 2006 and as of the
date hereof, there has not occurred a Material Adverse Effect with respect to
the Business, or any event or condition that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect, other than
any adverse effect on the present or future operations of the Resort as a result
of the weather and limited snow during the 2006-2007 ski season.

19


--------------------------------------------------------------------------------


3.7           Intellectual Property.

(a)           Schedule 3.7(a) of the Seller Disclosure Schedule sets forth, as
of the date hereof, trademarks, service marks, copyright, patents and domain
names which are registered to any Seller (other than ASC) or to ASC (if it
solely relates to the Business) or for which applications for registration are
currently pending in the name of such Seller (the “Intellectual Property”) and
all material intellectual property license agreements to which any Seller (other
than ASC) or ASC (if it solely relates to the Business) is a party.

(b)           (i) The Sellers own the Intellectual Property and own or possess
adequate licenses or other valid rights to use, all United States patents,
trademarks (registered or unregistered), trade names, service marks, copyrights
and applications and registrations therefor, trade secrets and other
intellectual property, whether or not subject to statutory registration or
protection, which are material to the conduct of the Business as of the date
hereof (together with the Intellectual Property, the “Intellectual Property
Rights”), (ii) the validity of the Intellectual Property Rights and the title or
rights to use thereof of the Sellers is not being challenged in any litigation
to which the Sellers are a party, nor to the Knowledge of the Sellers, is any
such litigation threatened, (iii) to the knowledge of the Sellers except as set
forth on Schedule 3.7(b) of the Seller Disclosure Schedule and as of the date
hereof, no products or services of the Business or the conduct of the Business
materially infringes upon or otherwise violates the intellectual property rights
of third parties, and (iv) to the Knowledge of the Sellers, no Person is
materially infringing upon or violating any of the Intellectual Property Rights
in each case, except as where such occurrence or event could not reasonably be
expected to result in a Material Adverse Effect on the Business.

(c)           Except as disclosed in Schedule 3.7(c) of the Seller Disclosure
Schedule, the Sellers have not sold or otherwise disposed of or transferred or
granted, any interest in such Intellectual Property listed on Schedule 3.7(a) of
the Seller Disclosure Schedule.

(d)           To the knowledge of the Sellers, the Sellers have valid licenses
or other rights to use all material computer software programs which are used to
operate the Business as currently conducted.

3.8           Compliance with Laws.  Except as set forth in Schedule 3.8 of the
Seller Disclosure Schedule since January 1, 2003, the Business has not been, and
is not being, conducted in violation of applicable Laws in any material
respect.  As of the date hereof, except as set forth in Schedule 3.8 of Seller
Disclosure Schedule, no investigation or material review by any Governmental
Agency with respect to the Sellers is pending or, to the Knowledge of the
Sellers, threatened in connection with the Business.  Except as set forth in
Schedule 3.8 of the Seller Disclosure Schedule, the Sellers have not, as of the
date hereof, received any notice or communication of any noncompliance with any
such Laws in any material respect that has not been cured as of the date hereof;
provided, however, that the Sellers make no representation or warranty in this
Section 3.8 with respect to labor matters and ERISA and employee benefit laws or
environmental matters or tax laws, which are addressed specifically elsewhere in
this Agreement.  The representations and warranties in this Section 3.8 shall
not apply to any matters

20


--------------------------------------------------------------------------------


relating to Environmental Laws which matters are exclusively addressed in the
representations and warranties in Section 3.15 of this Agreement.

3.9           Contracts.

(a)           Schedule 3.9 of the Seller Disclosure Schedule lists or describes,
as of the date hereof, and, except to the extent such delivery is not prohibited
by the terms of such Contracts, the Buyer has been furnished copies of, all
Contracts (x) to which any of the Sellers (other than ASC) is a party, (y) to
which ASC is a party which specifically relate to the Resort, and (z) by which
any of the Assets are bound, which (i) involve payments or other consideration
in excess of $100,000 in any year; (ii) are contracts and other agreements with
any current or former officer, director, equity holder or Affiliate of Sellers;
(iii) are contracts and other agreements with any labor union or association
relating to any current or former employee or employee group; (iv) provide for
any partnership, joint venture or other similar arrangement; (v) relate to the
acquisition or disposition within the past two (2) years of any material asset
having a book value in excess of one hundred thousand dollars ($100,000)
(whether by merger, sale of stock or sale of assets) other than the purchase and
sale of inventory, equipment and other personal property in the ordinary course
of business; (vi) provide for (a) the employment of any consultant or broker for
a term that would exceed one (1) year from the date of the Closing and that are
not terminable at will without penalty or (b) the employment of any independent
attorney or accounting firm not terminable at will; (vii) would prohibit or
limit in any material respect the Sellers from engaging in its present business;
(viii) require the purchase of materials, inventories, services or supplies that
have a remaining contractual term of more than one (1) year from the Closing and
would require payments in the aggregate in excess of $100,000; (ix) are
contracts to purchase personal property to which the Sellers are a party and
provide for a purchase price of $100,000 or more; (x) provide for severance,
retention, change in control or other similar payments that would be the
responsibility of Buyer after Closing; (xi) relate to guaranty, surety or
indemnification, direct or indirect, by any Seller, in each case to the extent
related to the Assets or the Business; (xii) relate to (A) water use for
snowmaking purposes, (B) zoning densities and developmental rights, and (C)
water, sewer and disposal, in each case relating to the Business (except for
water and sewer service agreements entered into in the ordinary course of
business; or (xiii) are otherwise material or not made in the ordinary course of
business consistent with past practice.  The Contracts described in this
Section 3.9(a) are referred to as the “Material Contracts”.

(b)           Each of the Material Contracts is in full force and effect and is
the legal, valid and binding obligation of each Seller which is a party thereto,
and to the knowledge of the Sellers of the other parties thereto.  With respect
to all Material Contracts, no Seller nor, to the Knowledge of the Sellers, any
other party to any such contract is in breach thereof or default thereunder in
any material respect and the Sellers have not received written claim of material
breach or default or written notice of termination thereunder, except for such
breaches and defaults as to which requisite waivers or consents have been
obtained.  Except as set forth on Schedule 3.9(b), Sellers and the Subsidiaries
have, and will transfer to Buyer at the Closing, good and valid title to the
Material Contracts (other than Excluded Contracts), free and clear of all Liens
other than Permitted Liens.

21


--------------------------------------------------------------------------------


3.10         Litigation.  Except as disclosed in Schedule 3.10 of the Seller
Disclosure Schedule, there is no Litigation pending or, to the Knowledge of the
Sellers, threatened against the Sellers, the Subsidiaries of the Sellers (other
than ASC except to the extent it solely relates to the Assets), the Assets or
the Resort that, with respect to each such Litigation (a) (i) is not covered by
insurance or (ii) is covered by insurance and would reasonably be expected to
result in a liability to the Sellers or the Subsidiaries of the Sellers in
excess of $100,000 or $250,000 in the aggregate for all such Litigation or (b)
would reasonably be expected to result in a material and adverse effect on
Sellers’ ability to consummate the transactions contemplated by this Agreement. 
Except as set forth on Schedule 3.10 of the Seller Disclosure Schedule, no
Seller has received written notice that any Seller is subject to any material
order, Judgment, injunction or decree of any Governmental Authority.

3.11         Approvals.

(a)           The Sellers have in full force and effect all material Approvals
necessary for the operation of the Resort as of the date hereof (not including
for this purpose any Approvals necessary for any future development or
construction activity on any Real Property).  Since January 1, 2005, except as
set forth on Schedule 3.11(a) of the Seller Disclosure Schedule, the Sellers
have not received written notice of any material default under any such
Approval.

(b)           Schedule 3.11(b) contains a list of all material Permits which are
required for the operation of the Business as presently conducted and as
presently intended to be conducted, including without limitation material
Environmental Permits and Liquor Licenses (“Seller Permits”), other than those
the failure of which to possess is not reasonably expected to have a Material
Adverse Effect.  Each Seller currently has all Permits, and the Seller Permits
constitute all Permits, which are required for the operation of the Business and
the ownership or operation of the Real Property as presently conducted and as
presently intended to be conducted, other than those the failure of which to
possess is immaterial.  Excluding matters relating to Environmental Permits
which are covered in Section 3.15 hereof, no Seller and no Real Property is in
default or violation, and no event has occurred which, with notice or the lapse
of time or both, would constitute a default or violation, in any material
respect of any term, condition or provision of any Seller Permit and there are
no facts or circumstances which could form the basis for any such default or
violation.  There is no Litigation pending or, to the Knowledge of the Sellers,
threatened, relating to the suspension, revocation or modification of any of the
Seller Permits.

3.12         Labor Matters.

(a)           Except as set forth on Schedule 3.12 of the Seller Disclosure
Schedule, the Sellers are in compliance in all material respects with all Laws
relating to the employment of labor, including all such Laws relating to wages,
hours, the WARN Act, collective bargaining, discrimination, civil rights, safety
and health, workers’ compensation and the collection and payment of withholding
and/or social security taxes and similar taxes.

22


--------------------------------------------------------------------------------


(b)           As of the date hereof, there are no active or, to the Knowledge of
the Sellers, threatened, strikes, work stoppages, boycotts or concerted labor
actions against the Sellers.

(c)           Except as set forth on Schedule 3.12 of the Seller Disclosure
Schedule, as of the date hereof, none of the Sellers has received written notice
of any pending (i) proceedings under the National Labor Relations Act or before
the National Labor Relations Board, (ii) grievances or arbitrations, or
(iii) organizational drives or unit clarification requests, in each case against
or affecting the Sellers.

(d)           None of the Sellers is a party to any labor or collective
bargaining agreement and there are no labor or collective bargaining agreements
which pertain to Employees of any of the Sellers.

3.13         Employee Benefit Plans.

(a)           Schedule 3.13 of the Seller Disclosure Schedule contains a true
and complete list of each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), stock purchase, stock option or other stock-related
rights, severance, employment, change-in-control, fringe benefit, savings or
thrift benefits, vacation benefits, cafeteria plan benefits, life, health,
medical, or accident benefits (including any “voluntary employees’ beneficiary
association” as defined in Section 501(c)(9) of the Code providing for the same
or other benefits), employee assistance program, disability or sick leave
benefits, worker’s compensation, supplemental unemployment benefits, insurance
coverage (including any self-insured arrangements), post-employment or
retirement benefits (including compensation, pension, health, medical or life
insurance benefits), collective bargaining, bonus, incentive, deferred
compensation, profit sharing, and all other employee benefit plans, agreements,
programs, practices, policies or other arrangements, whether or not subject to
ERISA and whether written or unwritten (collectively referred to as “Plans”),
under which any employee, former employee, or consultant of the Sellers have any
present or future right to benefits or which is entered into, sponsored,
maintained, contributed to or required to be contributed to, as the case may be,
by the Sellers or any ERISA Affiliate or under which the Sellers or any ERISA
Affiliate has any present or future liability.  To the extent the Sellers
sponsor, maintain, contribute to, are required to contribute to, or have any
liability with respect to any such Plans, the same shall be collectively
referred to as the “Seller Plans.”

(b)           With respect to each Seller Plan, the Buyer has been furnished
access to a current and complete copy (or, to the extent no such copy exists, a
description) thereof and all amendments thereto, and, to the extent applicable: 
(i) any related trust agreement, annuity contract, or other funding instrument;
(ii) the most recent IRS determination letter, if applicable; (iii) any summary
plan description or other written description or interpretation thereof;
(iv) for the three most recent plan years (a) the Form 5500 and attached
schedules, (b) audited financial statements, (c) actuarial valuation reports and
(d) attorneys’ responses to any auditor’s request for information; (v) any
material correspondence and other materials submitted to or received from the
IRS or Department of Labor in connection with any correction program with
respect to the Seller Plans; and

23


--------------------------------------------------------------------------------


(vi) all contracts and other service agreements with any third party
administrators in connection with the Seller Plans.

(c)           Each Seller Plan has been established, maintained, and
administered in accordance with its terms, and is in compliance with the
applicable provisions of ERISA, the Code and other applicable Laws; (ii) each
Seller Plan which is intended to be qualified within the meaning of
Section 401(a) of the Code (and each related trust agreement, annuity contract,
or other funding instrument) is so qualified and has received a favorable
determination letter from the IRS as to its qualification, and nothing has
occurred, whether by action or failure to act, that would cause the loss of such
qualification; (iii) for each Seller Plan that is a “welfare plan” within the
meaning of Section 3(1) of ERISA, neither the Sellers nor any ERISA Affiliate
has or will have any liability or obligation under any plan which provides
medical, death or other welfare benefits with respect to current or former
employees of the Sellers beyond their termination of employment (other than
coverage mandated by Law) and no condition exists which would prevent the
Sellers from amending or terminating any such welfare plan; (iv) to the
Knowledge of the Sellers, no event has occurred with respect to any Seller Plan
that would subject the Sellers to any Tax, fine, lien, penalty or other
liability imposed by ERISA, the Code or other applicable Laws; (v) to the
Knowledge of the Sellers, no “prohibited transaction” (as such term is defined
in Section 406 of ERISA and Section 4975 of the Code, other than any such
transaction which is subject to an administrative or statutory exemption) has
occurred with respect to any Seller Plan; (vi) neither the Sellers nor, to the
Knowledge of the Sellers, any plan fiduciary of any Seller Plan subject to ERISA
has otherwise violated the provisions of Part 4 of Title I, Subtitle B of ERISA;
and (vii) each Seller Plan which is a “group health plan” as defined in
Section 607(1) of ERISA has been operated in compliance with the provisions of
Part 6 of Title I, Subtitle B of ERISA and Section 4980B of the Code, as well as
with the provisions of any similar state law, at all times.

(d)           Except as set forth on Schedule 3.13 of the Seller Disclosure
Schedule, neither the Sellers nor any ERISA Affiliate has ever (i) maintained,
contributed to, or been obligated to contribute to any plan which is subject to
Title IV or ERISA or the minimum funding requirements of Section 412 of the Code
or (ii) contributed to, been obligated to contribute to, or incurred any
liability to a Multiemployer Plan as defined in Section 3(37) of ERISA.

(e)           Except as set forth on Schedule 3.13 of the Seller Disclosure
Schedule, the consummation of the transactions contemplated by this Agreement
will not (either alone or together with any other event) entitle any employee of
the Sellers to severance pay or to accelerate the time of payment or vesting of
compensation or benefits under, increase the amount payable or trigger any other
material obligation pursuant to, any Seller Plan or other agreement with such
employee.

(f)            All contributions (including all employer contributions and
employee salary reduction contributions) required by each Seller Plan or by any
applicable Law or agreement to have been made under any Seller Plan to any fund,
trust, or account

24


--------------------------------------------------------------------------------


established thereunder or in connection therewith have been made by the due date
thereof, or the deadline for making such contribution has not yet passed.

(g)           None of the Seller Plans are “multiple employer welfare
arrangements” within the meaning of Section 3(40) of ERISA.  With respect to any
of the Seller Plans which are self-insured welfare benefit plans, no claims have
been made pursuant to any such plans that have not been paid (other than claims
which have not yet been paid but are in the normal course of processing) and no
individual has incurred injury, sickness or other medical condition with respect
to which claims may be made pursuant to any such plans where the liability could
in the aggregate with respect to each such individual exceed $25,000 per year.

(h)           There is no Litigation pending or, to the Knowledge of the
Sellers, threatened alleging any breach of the terms of any Seller Plan or of
any fiduciary duties thereunder or violation of any applicable Law with respect
to any Seller Plan, nor to the Knowledge of the Sellers, any arbitration,
proceeding or investigation.  To the Knowledge of the Sellers, neither the
Sellers nor any ERISA Affiliate nor any of their respective directors, officers,
employees or other fiduciaries (as such term is defined in Section 3(21) of
ERISA) has any liability for failure to comply with ERISA or the Code for any
action or failure to act in connection with the administration or investment of
any Seller Plan.

(i)            The Sellers have not announced any plan or legally binding
commitment to create any additional Seller Plans or to amend or modify any
existing Seller Plan, except to the extent such amendment is made to reflect the
requirements of applicable Law.

(j)            No event has occurred in connection with which the Sellers or any
ERISA Affiliate or any Seller Plan, directly or indirectly, could be subject to
any material liability (a) under any statute, regulation or governmental order
relating to any Seller Plans or (b) pursuant to any obligation of the Sellers to
indemnify any person against material liability incurred under any such statute,
regulation or order as they relate to the Seller Plans.

(k)           Except as set forth on Schedule 3.13(k) of the Seller Disclosure
Schedule, no event has occurred in connection with which the Sellers or any
Seller Plan could be subject to any material liability with respect to any Plan
maintained by an ERISA Affiliate.

3.14         Brokers.  No broker, finder or similar intermediary has acted for
or on behalf of the Sellers or any of their Subsidiaries or Affiliates in
connection with this Agreement or the transactions contemplated hereby, and no
broker, finder, agent or similar intermediary is entitled to any broker’s,
finder’s or similar fee or other commission in connection therewith based on any
agreement, arrangement or understanding with the Sellers or any of their
Subsidiaries or Affiliates or any action taken by any such Person.

25


--------------------------------------------------------------------------------


3.15         Environmental Compliance.

(a)           Except as set forth on Schedule 3.15 of the Seller Disclosure
Schedule, (i) since January 1, 2003 and, to the Knowledge of the Sellers, at any
time prior to such date, the operations of each Seller (other than ASC), and the
operations of ASC as they relate to the Resort have been and are in compliance
in all material respects at all times with all applicable Environmental Laws
which compliance includes obtaining, maintaining and complying with all
Environmental Permits required for the operation of the Business; (ii) there are
no pending or, to the Knowledge of the Sellers, threatened material
Environmental Claims (A) against any of the Sellers (other than ASC) and (B)
against or related to the Resort; (iii) since January 1, 2003 and, to the
Knowledge of the Sellers, at any time prior to such date, none of the Sellers
has generated, treated, stored, transported, discharged, disposed of or released
or cleaned up any Hazardous Substance on any property now or previously owned,
leased or used by the Sellers (other than ASC) or at any other location in a
manner which, to the Knowledge of the Sellers, is reasonably likely to result in
material liability pursuant to Environmental Laws for any of the Sellers (with
respect to ASC, only as it relates to the Business); (iv) no Hazardous Substance
exists above ground and the Sellers do not store any Hazardous Substance in an
underground storage tank in any property now owned, leased or used by the
Sellers in connection with the Resort; and (vi) the Sellers have delivered or
made available to the Buyer true, complete and correct copies of all material
environmental reports, analyses, tests or monitoring in their possession or in
the possession of the Sellers pertaining to any property owned or operated in
connection with the Resort.

(b)           Except as set forth on Schedule 3.15 of the Seller Disclosure
Schedule, since January 1, 2003 and, to the Knowledge of the Sellers, at any
time prior to such date, there have been no discharges by the Sellers or the ASC
Real Estate Affiliate of dredged or fill material into any waters of the United
States, or any other activity, on or within property owned or operated by the
Sellers in violation of the Clean Water Act, 33 U.S.C. 1344, and its
implementing regulations (collectively, the “Clean Water Act”), other than
discharges or activities which do not constitute material violations of existing
permits (the “404 Water Permits”).

(c)           The Sellers have all material permits required under the Clean
Water Act.  In addition, the Sellers have performed all material mitigation
required by any Government Agency, and such mitigation has been approved by the
applicable Governmental Agency.

(d)           Schedule 3.15 is deemed to include information explicitly
disclosed in (i)(a) the environmental studies, Phase I reports or Phase II
reports listed on Schedule 3.15(a) or (b) in environmental studies or reports 
commissioned by Buyer, SP Land Company, LLC or E2M Partners or their Affiliates
prior to Closing and (ii) (a) all storm water remediation reports listed on
Schedule 3.15(a) or (b) all storm water remediation reports commissioned by
Buyer, SP Land Company, LLC or E2M Partners or their Affiliates.

(e)           All environmental studies, Phase I reports, Phase II reports and
storm water remediation reports in the possession of Sellers are listed on
Schedule 3.15.  Sellers

26


--------------------------------------------------------------------------------


have not received any written notice of existing violations of Environmental
Laws except as set forth on Schedule 3.15.

3.16         Insurance.

(a)           Schedule 3.16(a) of the Seller Disclosure Schedule sets forth as
of the date hereof a description of each insurance policy (the “Insurance
Policies”) of the Sellers.  Except as noted on Schedule 3.16(a) of the Seller
Disclosure Schedule and as of the date hereof, (i) all Insurance Policies are in
full force and effect and all premiums due and payable thereof have been paid in
full and will not in any way be adversely affected by, or terminate or lapse by
reason of, the transactions contemplated by this Agreement or the Related
Documents, (ii) there are no pending claims in excess of $100,000 under any
Insurance Policy as to which the respective insurers have denied coverage and
(iii) since November 6, 1997, the Sellers have been fully insured for worker’s
compensation claims.  None of the Sellers has received any notice from any
insurance company since January 1, 2003 of such insurance company’s intention
not to renew any such Insurance Policy or materially increase the premiums
thereunder.

(b)           Schedule 3.16(b) of the Seller Disclosure Schedule sets forth a
true and correct list of any pending worker’s compensation claims not covered by
insurance.

3.17         Owned Real Property.  Schedule 3.17 of the Seller Disclosure
Schedule is a complete and accurate list of all interests in real property owned
by the Sellers and Grand Summit Resort Properties, Inc. or which will be owned
by the Sellers on the Closing Date that will be conveyed to Buyer (the “Owned
Real Property”).

3.18         Leased Real Property.  Schedule 3.18 of the Seller Disclosure
Schedule is a complete and accurate list of all leases, subleases, licenses and
other agreements (collectively, the “Real Property Leases”) under which the
Sellers use or occupy any real property that will be conveyed to Buyer,
including without limitation, real property owned by the State of Vermont (the
land, buildings and other improvements covered by the Real Property Leases being
herein called the “Leased Real Property”).  The Sellers have delivered to the
Buyer true and correct copies of the Real Property Leases.  Except as set forth
in Schedule 3.18 of the Seller Disclosure Schedule, each Real Property Lease is
in full force and effect and neither the Sellers nor, to the Knowledge of the
Sellers, any other party to such Real Property Lease is in breach in any
material respect thereof or default in any material respect thereunder.  Each
Seller has a valid leasehold interest under each of the Real Property Leases
under which it is a lessee, free and clear of all Liens other than Permitted
Liens.

3.19         Real Property.

(a)           The Leased Real Property and the Owned Real Property (the “Real
Property”) is all of the real property that the Sellers own or occupy (or will
own or occupy on the Closing Date) for use in the Resort.

(b)           The Sellers own or will, on the Closing Date, own good and
marketable fee title to the Owned Real Property and good and valid leasehold
interests in the Leased Real Property, subject only to Permitted Liens and Liens
to be released on or before the

27


--------------------------------------------------------------------------------


Closing Date, except for any Liens on Leased Real Property imposed by the fee
owner thereof that is not in violation of the terms of the applicable Real
Property Lease.  The foregoing representation (a) shall not be construed in any
event to relate to the fee interest in any Leased Real Property and (b) shall be
deemed deleted after the Closing Date provided the title insurance policy and/or
endorsement is issued to the Buyer providing full insurance coverage therefore
as of the Closing Date but only with respect to matters insured against by such
title policy.

(c)           Except as set forth on Schedule 3.19(c) of the Seller Disclosure
Schedule, the Sellers have not received written notice regarding any of the
following (except for matters previously resolved):  (i) any dispute from any
contiguous property owners concerning contiguous boundary lines, or (ii) any
claims of others to rights over, under, across or through any of the Real
Property by virtue of use or prescription.

(d)           The Sellers have previously delivered to the Buyer copies of the
most recently issued real and personal (including vehicles) property tax
assessments and tax bills, if any, for the Sellers’ 2004, 2005 and 2006 (if
available) fiscal years for all property owned or leased by the Sellers.

(e)           Except as set forth on Schedule 3.19(e) of the Seller Disclosure
Schedule, all Owned Real Property is free from agreements creating an obligation
to sell, lease, use or grant a third party option to sell, lease or use.

(f)            Schedule 3.19(f) of the Seller Disclosure Schedule sets forth, as
of the date hereof, all material leases, subleases and licenses (collectively,
the “Space Leases”) granting to any Person other than the Sellers any right to
the possession, use, occupancy or enjoyment of the Real Property or any portion
thereof.  Each Space Lease is valid, binding and in full force and effect, and
neither the Sellers nor, to the Knowledge of the Sellers, any other party to
such Space Lease is in material breach thereof or default thereunder.

(g)           Except as set forth in Schedule 3.19(g) of the Seller Disclosure
Schedule, none of the Sellers has received notice of and there is no pending or,
to the Knowledge of the Sellers, as of the date hereof, threatened or
contemplated condemnation proceeding affecting the Real Property or any part
thereof, nor any sale or other disposition of the Real Property or any part
thereof in lieu of condemnation.

(h)           All chairlifts, gondolas, buildings and other improvements, access
roads and ski-runs used in connection with the Resort, each as listed on the
surveyor certificate attached as Exhibit A hereto, are located either on (i) the
Owned Real Property, (ii) valid easements owned by the Sellers which allow the
existence,  operation and maintenance of the applicable, chairlifts, gondolas,
buildings, improvements or ski-runs, or (iii) land leased by the Sellers
pursuant to valid leases which allow the existence, operation and maintenance of
the applicable, chairlifts, gondolas, buildings, improvements or ski-runs.  The
foregoing representation shall be deemed deleted after the Closing Date provided
affirmative title insurance coverage or title insurance endorsement is issued to
Buyer (at

28


--------------------------------------------------------------------------------


Sellers’ cost) providing full insurance coverage therefore as of the Closing
Date but only with respect to matters insured against by such title policy,
coverage or endorsement.

(i)            None of the Real Property is subject to regulation by the U.S.
Forest Service, and no Permits are, nor are required to be, issued by the U.S.
Forest Service to any Seller with respect to any Real Property.

(j)            The Real Property constitutes all interests in real property
currently used, occupied or currently held for use by Sellers in connection with
the Business.  The Real Property is not subject to any leases, rights of first
refusal or options to purchase or rights of occupancy except the Space Leases
set forth on Schedule 3.19(f) or otherwise disclosed on the title reports
obtained by Buyer.

(k)           Sellers have delivered to Buyer true and correct copies of all
maps and surveys with respect to all of the Real Property in Sellers’ possession
or control.

3.20         Personal Property.  The Sellers own, or have a valid lease or
license with respect to, the material tangible personal property (including
without limitation ski lift systems and snowmaking equipment and systems) which
is necessary for the operation of the Business substantially in the same manner
as currently conducted, free and clear of all Liens other than Permitted Liens.

3.21         Tax Matters.

(a)           All Tax Returns required to be filed by or on behalf of the
Sellers, Uplands and KRI and to the Knowledge of the Sellers, on behalf of the
Non-Controlled Subsidiary with respect to the Business have been properly
prepared and timely filed and all such Tax Returns are correct and complete in
all material respects.  All material Tax Returns required to be filed by or with
respect to the Sellers after the date hereof and on or before the Closing Date
shall be properly prepared and timely filed, in a manner consistent with prior
years (except where any inconsistency is required by applicable laws and
regulations) and applicable laws and regulations.  All Taxes payable by or on
behalf of the Sellers and the Subsidiaries of the Sellers other than ASC and to
the Knowledge of the Sellers, the Non-Controlled Subsidiary with respect to the
Business have been fully and timely paid.  With respect to any period for which
Taxes are not yet due or owing, each of the Subsidiaries of the Sellers other
than ASC and to the Knowledge of the Sellers, the Non-Controlled Subsidiary,
Seller has made due and sufficient accruals for such Taxes in its Financial
Statements and its books and records.

(b)           The Sellers and the Subsidiaries of the Sellers other than ASC and
to the Knowledge of the Sellers, the Non-Controlled Subsidiary, have complied in
all material respects with all applicable Laws relating to the payment and
withholding of Taxes with respect to the Business and has duly and timely
withheld and paid over to the appropriate Taxing Authority all amounts required
to be so withheld and paid over under all applicable Laws.

(c)           Neither the Sellers and the Subsidiaries of the Sellers other than
ASC nor to the Knowledge of the Sellers, the Non-Controlled Subsidiary, have
waived any statute

29


--------------------------------------------------------------------------------


of limitations in respect of any Taxes with respect to the Business or agreed to
any extension of time with respect to any material assessment or Tax deficiency.

(d)           With respect to all Tax Returns of the Sellers and the
Subsidiaries of the Sellers other than ASC and to the Knowledge of the Sellers,
the Non-Controlled Subsidiary, with respect to the Business, (i) no audits are
in progress and no extensions of time (other than automatic extensions of time)
are in force with respect to any date on which any Tax Return was or is to be
filed and no waivers or agreements are in force for the extension of time for
the assessment or payment of any Tax; and (ii) there are no unassessed
deficiencies proposed or threatened in writing or as to which the Sellers have
Knowledge based upon personal contact with any agent of a Taxing Authority
against the Sellers and the Subsidiaries of the Sellers other than ASC or to the
Knowledge of the Sellers, the Non-Controlled Subsidiary and all deficiencies
asserted or assessments made as a result of any examinations by any Taxing
Authority of the Tax Returns of, or including, any Seller or to the knowledge of
the Sellers, the Non-Controlled Subsidiary have been fully paid.

(e)           No issue has been raised by written inquiry of any Taxing
Authority, which, by application of the same principles, would reasonably be
expected to affect the Tax liability of Buyer, Uplands, KRI or to the Knowledge
of Seller the Non-Controlled Subsidiary, or any of their affiliates in any
taxable period (or portion thereof) ending after the Closing Date.

(f)            There are no powers of attorney with respect to any Tax matter
currently in force that would, in any manner, bind, obligate or restrict Buyer,
Uplands, KRI or to the Knowledge of Seller, the Non-Controlled Subsidiary.

(g)           Neither the Sellers and the Subsidiaries of the Sellers other than
ASC nor to the Knowledge of the Sellers, the Non-Controlled Subsidiary have
executed or entered into any written agreement with, or obtained or has a
pending application for any written consents or written clearances or any other
Tax rulings from, nor has there been any written agreement executed or entered
into on behalf of any of them with any Taxing Authority, relating to material
Taxes of the Business, including any IRS private letter rulings or comparable
rulings of any Taxing Authority and closing agreements pursuant to Section 7121
of the Code or any predecessor provision thereof or any similar provision of any
Law.

(h)           None of the Sellers, the Subsidiaries of the Sellers other than
ASC nor to the Knowledge of Sellers, the Non-Controlled Subsidiary, have
participated in any way in any “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4.

(i)            To Sellers Knowledge, at all times since inception, the
Non-Controlled Subsidiary has been properly treated as a partnerships for Tax
purposes and none of the LLCs has made an election, by IRS Form 8832 or
otherwise, to be treated as a corporation or has been a “publicly traded
partnership” within the meaning of Section 7704 of the Code.

30


--------------------------------------------------------------------------------


(j)            Except as set forth on Schedule 3.21(j), neither the Sellers nor,
to the Knowledge of the Sellers, the Subsidiaries of the Sellers other than ASC
or the Non-controlling Subsidiaries, have agreed to and, to the Knowledge of the
Sellers, neither the Sellers, the Subsidiaries of the Sellers other than ASC nor
the Non-Controlled Subsidiary are required to make any adjustments pursuant to
Section 481(a) of the Code by reason of a change in accounting method or
otherwise for any Tax period for which the applicable federal statute of
limitations has not yet expired.

(k)           Except as may be disclosed on the title report delivered to Buyer,
there are no material Liens for Taxes upon the assets or properties of the
Sellers (other than ASC except with respect to the Resort), except for statutory
Liens for current Taxes not yet due and except for Taxes, if any, as are being
contested in good faith for which appropriate reserves have been established in
accordance with GAAP.

3.22         Not a Foreign Person.  None of the Sellers is a “foreign person”
within the meaning of Section 1445 of the Code.

3.23         OFAC.  None of Sellers is (x) a person or entity described in
Section 1 of Executive Order 132224 Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit or Support Terrorism,
66 Federal Register 49,079, September 24, 2001 or (y) engages in any dealings or
transactions or is otherwise associated with any such person(s) or entity(ies). 
None of the Sellers is an individual or entity named on a Government List, and
the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).  For purposes of this
paragraph “Government List” means any of (a) the two lists maintained by the
United States Department of Commerce (Denied Persons and Entities), (b) the list
maintained by the United States Department of Treasury (Specially Designated
Nationals and Blocked Persons), and (c) the two lists maintained by the United
States Department of State (Terrorist Organizations and Debarred Parties).

3.24         Killington Interests.  Killington owns the Killington Interests
free and clear of all liens and has delivered to Buyer true, complete and
correct copies of the organizational documents for the entities to which the
Killington Interests pertain.

3.25         ASC LLC Interests.  ASC Resorts owns the ASC LLC Interests free and
clear of all liens and Sellers have delivered to Buyer true, complete and
correct copies of the organizational documents for the entities to which the ASC
LLC Interests pertain.

3.26         Title and Sufficiency; Assets.

(a)           The Sellers own and have good title to each of the Assets, free
and clear of all Liens (other than, with respect to all Assets other than the
LLC Interests and the ASC LLC Interests, Permitted Liens).  Except as set forth
in Schedule 3.26(a), the Assets constitute all of the assets used in or held for
use in the Business and constitute all assets

31


--------------------------------------------------------------------------------


that are necessary and sufficient for Buyer to conduct the Business from and
after the Closing Date without interruption and in the ordinary course of
business in the manner conducted immediately prior to the Closing.  Except as
set forth in Schedule 3.26(a), no Affiliate of any Seller owns, uses or has any
interest in any asset used or held for use in the Business.

3.27         Certain Ski-related Representations.

(a)           Except as set forth on Schedule 3.27(a), the Sellers have no
obligations, commitments, agreements or arrangements, to provide free,
fixed-rate, or reduced-rate ski tickets or passes, club memberships, goods,
materials, accommodations or services of any nature whatsoever to any person or
party in connection with the conduct of the Business and operations at the
Resort or the use or ownership of the Assets, or agreements to restrict prices
or increase prices thereof.

(b)           Schedule 3.27(b) sets forth a list of all holders of “lifetime”
and “honorary” ski passes and similar rights and privilege for use of Resort
facilities or accommodations (“Lifetime Passes”).

(c)           Schedule 3.27(c) lists the total dollar amount of all gift
certificates and gift cards and identifies the types of other vouchers, passes,
coupons ad other instruments issued by Sellers.

3.28         Related Persons.  Except as set forth on Section 3.28 of the Seller
Disclosure Letter, as of the date hereof, and as immediately after the Closing,
none of the Assets, including Intellectual Property, used in the Business is or
will be owned, or leased from a third party by ASC or any of its Affiliates. 
Section 3.28 of the Seller Disclosure Letter sets forth a true and complete list
of all material Contracts to which the Sellers (other than ASC), on the one
hand, and ASC or any of its Subsidiaries (other than Sellers), on the other
hand, are party to..

3.29         Gondolas and Ski Lifts.

(a)           Except as set forth on Schedule 3.29(a) of the Seller Disclosure
Schedule, the Resort has not had, in the past two (2) ski seasons up to the date
hereof, (i) any passenger incidents (excluding any such incidents involving
personal injury or death) and (ii) any such incidents involving personal injury
or death, in each case, that required reporting to any Governmental Agency of
the State of Vermont (collectively, the “Tramway Authorities”) or under any
other applicable Laws.

(b)           Except as set forth on Schedule 3.29(b) of the Seller Disclosure
Schedule, as of the date hereof, each gondola and ski lift operated by the
Resort complies in all material respects with Laws of the Tramway Authorities. 
There are no material defects or conditions affecting any gondola or ski lift
operated by the Resort which are “grandfathered” under the Tramway Authorities
or any applicable Laws.

3.30         Water Rights.  Schedule 3.30 of the Seller Disclosure Schedule
identifies, as of the date hereof, all sources of water (other than natural
snowfall) used by the Resort for

32


--------------------------------------------------------------------------------


snowmaking purposes during the 2005-2006 ski season setting forth the estimated
annual amounts used from each source.

3.31         No Undisclosed Liabilities.  None of Uplands, KRI, nor to the
Knowledge of the Sellers, the Non-Controlled Subsidiary has any Indebtedness or
Liabilities (whether or nor required under GAAP to be reflected on a balance
sheet or the notes thereto) other than those (i) that are specifically reflected
in, fully reserved against or otherwise described in the balance sheet included
in the Interim Financial Statements, or (ii) that have been incurred in the
ordinary course of business since July 31, 2006.

3.32         NO OTHER REPRESENTATIONS.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE SELLERS SPECIFICALLY CONTAINED IN THIS ARTICLE III OR IN ANY
CERTIFICATE DELIVERED BY THE SELLERS PURSUANT TO THIS AGREEMENT, NO SELLER NOR
ANY OTHER PERSON  MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO EITHER THE TRANSACTIONS CONTEMPLATED HEREBY
OR THE CONDITION (FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER INVOLVING, THE
BUSINESS OR THE SELLERS.  IN ADDITION, EXCEPT AS SPECIFICALLY PROVIDED IN THIS
ARTICLE III, NONE OF THE SELLERS MAKES ANY REPRESENTATION OR WARRANTY WITH
RESPECT TO ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO THE BUYERS,
INCLUDING IN ANY “DATA ROOMS,” IN CONNECTION WITH ANY MANAGEMENT PRESENTATIONS,
OR IN CONNECTION WITH ANY OTHER MATTER (INCLUDING, WITHOUT LIMITATION, THE
PROVISION OF ANY BUSINESS OR FINANCIAL ESTIMATES AND PROJECTIONS AND OTHER
FORECASTS AND PLANS (INCLUDING THE REASONABLENESS OF THE ASSUMPTIONS UNDERLYING
SUCH ESTIMATES, PROJECTIONS OR FORECASTS)).

3.33         CONDITION OF THE BUSINESS.  EXCEPT AS EXPRESSLY SET FORTH IN THIS
ARTICLE III AND WITHOUT LIMITING THE PROVISIONS OF SECTION 3.33, THE ASSETS ARE
BEING SOLD IN THEIR “AS IS” CONDITION, AND NO SELLER MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES, WHATSOEVER, EXPRESS OR IMPLIED, RELATING TO SUCH
ASSETS, INCLUDING ANY REPRESENTATION OR WARRANTY (A) AS TO THE FUTURE SALES OR
PROFITABILITY OF THE BUSINESS AS IT WILL BE CONDUCTED BY THE BUYER OR
(B) ARISING BY STATUTE OR OTHERWISE IN LAW, FROM A COURSE OF DEALING OR USAGE OF
TRADE.  ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED BY THE SELLERS.

3.34         INDEPENDENT INVESTIGATION.  THE BUYER HEREBY ACKNOWLEDGES AND
AFFIRMS THAT IT HAS CONDUCTED AND COMPLETED ITS OWN INVESTIGATION, ANALYSIS AND
EVALUATION OF THE RESORT THAT IT HAS MADE ALL SUCH REVIEWS AND INSPECTIONS OF
THE RESULTS OF OPERATIONS, CONDITION (FINANCIAL AND OTHERWISE) AND PROSPECTS OF
THE RESORT AS IT HAS DEEMED NECESSARY OR APPROPRIATE, THAT IT HAS HAD THE
OPPORTUNITY TO REQUEST ALL INFORMATION IT HAS DEEMED RELEVANT TO THE FOREGOING
FROM THE SELLERS AND SELLERS AND HAS RECEIVED

33


--------------------------------------------------------------------------------


RESPONSES IT DEEMS ADEQUATE AND SUFFICIENT TO ALL SUCH REQUESTS FOR INFORMATION,
AND THAT IN MAKING ITS DECISION TO ENTER INTO THIS AGREEMENT AND TO CONSUMMATE
THE TRANSACTIONS CONTEMPLATED HEREBY IT HAS RELIED SOLELY ON (A) ITS OWN
INVESTIGATION, ANALYSIS AND EVALUATION OF THE RESORT AND (B) THE
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLERS CONTAINED IN THIS
AGREEMENT.

ARTICLE IV         REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to Sellers as follows:

4.1           Organization of the Buyer.  Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and has all requisite power and authority to carry on its
business as presently owned or conducted.

4.2           Power and Authority.  Buyer has the requisite authority and power
to execute and deliver this Agreement and the Related Documents and to perform
the transactions contemplated hereby.  All company action on the part of the
Buyer necessary to approve or to authorize the execution and delivery of this
Agreement and the Related Documents and the performance by the Buyer of the
transactions contemplated hereby and thereby has been or, with respect to the
Related Documents, will be duly taken.  This Agreement has been duly executed
and delivered by the Buyer and, assuming that this Agreement constitutes a
legal, valid and binding obligation of the Sellers, constitutes the legal, valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except to the extent that the enforceability thereof may be
limited by the Enforceability Exceptions.

4.3           No Conflicts.  Except as may be required under the HSR Act,
neither the execution nor delivery by the Buyer of this Agreement and the
Related Documents nor the performance by the Buyer of the transactions
contemplated hereby and thereby, shall:

(a)           conflict with or result in a breach of any provision of the
limited liability company agreement or certificate of formation of Buyer;

(b)           violate any existing applicable Law by which any Buyer or any of
its properties is bound, which violation would reasonably be expected to have a
material adverse effect on the ability of such Buyer to pay the Purchase Price,
in each case on the terms and subject to the conditions set forth herein;

(c)           require any consent, approval, authorization or other order or
action of, or notice to, or declaration, filing or registration with, any Person
other than any such consent, approval, authorization, order, action, notice,
declaration, filing or registration the absence of which would not reasonably be
expected to have a material adverse effect on the ability of such Buyer to pay
the Purchase Price, in each case on the terms and subject to the conditions set
forth herein; or

(d)           conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under any material contact to which any
Buyer is a party or by which it may be bound or to which a material portion of
its properties may be subject, other than

34


--------------------------------------------------------------------------------


such of the foregoing matters which would not reasonably be expected to have a
material adverse effect on the ability of such Buyer to pay the Purchase Price,
in each case on the terms and subject to the conditions set forth herein.

4.4           Litigation.  There is no Litigation pending or, to the knowledge
of the Buyer, threatened against Buyer or any of its properties or assets which
seeks to restrain, enjoin or prevent the consummation of this Agreement or any
of the transactions contemplated hereby.

4.5           Brokers.  No broker, finder or similar intermediary has acted for
or on behalf of Buyer or its Affiliates in connection with this Agreement or the
transactions contemplated hereby, and no broker, finder, agent or similar
intermediary is entitled to any broker’s, finder’s or similar fee or other
commission in connection therewith based on any agreement, arrangement or
understanding with any Buyer or its Affiliates or any action taken by Buyer or
its Affiliates.

4.6           Availability of Funds.  The Buyer has, or will have on or prior to
Closing, cash available or borrowing facilities or unconditional, binding
funding commitments, true and complete copies of which have been provided to the
Sellers, in each case that are sufficient to enable them to consummate the
transactions contemplated by this Agreement and the Related Documents.

4.7           No Divestitures.  To the knowledge of Buyer, none of the
businesses or operations of the Buyer or any of its Subsidiaries or use or
ownership of assets or interests in connection with such businesses or
operations would reasonably be expected, in connection with and in anticipation
of the consummation of the transactions contemplated hereby, to result in such
Buyer being required to divest itself or hold or operate separately any of its
assets or result in any other materially burdensome condition to such Buyer or
Sellers.

4.8           NO OTHER REPRESENTATIONS.  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES OF THE BUYER SPECIFICALLY CONTAINED IN THIS ARTICLE IV OR IN ANY
CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT BY THE BUYER NOR ANY OTHER
PERSON MAKES ANY REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO EITHER THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
CONDITION (FINANCIAL OR OTHERWISE) OF, OR ANY OTHER MATTER INVOLVING, THE PARENT
OR THE BUYER.  IN ADDITION, EXCEPT AS SPECIFICALLY PROVIDED IN THIS ARTICLE IV,
THE BUYER NOR ANY OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT
TO ANY INFORMATION, DOCUMENTS OR MATERIAL MADE AVAILABLE TO THE SELLERS,
INCLUDING IN ANY “DATA ROOMS,” IN CONNECTION WITH ANY MANAGEMENT PRESENTATIONS,
OR IN CONNECTION WITH ANY OTHER MATTER (INCLUDING, WITHOUT LIMITATION, THE
PROVISION OF ANY BUSINESS OR FINANCIAL ESTIMATES AND PROJECTIONS AND OTHER
FORECASTS AND PLANS (INCLUDING THE REASONABLENESS OF THE ASSUMPTIONS UNDERLYING
SUCH ESTIMATES, PROJECTIONS OR FORECASTS)).

35


--------------------------------------------------------------------------------


ARTICLE V          EMPLOYEES AND EMPLOYEE-RELATED MATTERS

5.1           Employment Matters.

(a)           Transferred Employees.  Prior to the Closing, Buyer shall deliver,
in writing, an offer of employment (on an “at will” basis) to all employees of
Killington, Pico and the employees of ASC who are listed on Schedule 5.1(a))
(collectively, “Employees”) to commence such employment immediately upon the
Closing Date, at the same salary and wage rates in effect with respect to such
Employees immediately prior to Closing.  Notwithstanding the foregoing, Buyer
shall not be obligated to offer employment to the Employees listed on
Schedule 5.1(b).  Individuals who accept such offer of employment by the Closing
Date are hereinafter referred to as the “Transferred Employees.”  Subject to
applicable Laws, (i)  until the later of (x) June 1, 2007 and (y) the date which
is sixty (60) days after the Closing Date or, with respect to each Transferred
Employee classified as a full-time year round employee who works less that
twelve (12) months per year (not including vacation and other paid time off),
such earlier date on which such Transferred Employee’s employment with the
Sellers terminates each year in the ordinary course (each such date the
“Employee Retention Date”), Buyer shall not dismiss without cause any or all
Transferred Employees that are classified as full-time year round employees, nor
change the terms and conditions of their employment as in effect immediately
following the Closing (including compensation and employee benefits provided to
them) and (ii) on and after the Employee Retention Date, Buyer shall have the
right to dismiss any or all Transferred Employees at any time, with or without
cause and to change the terms and conditions of their employment (including
compensation and employee benefits provided to them).  The Buyer acknowledges
and agrees that, with respect to the ski season of 2006-2007, Buyer (and any
successor or assign) shall be obligated to honor any reciprocal benefits offered
to employees of Affiliate Resorts, including, without limitation, ski privileges
at the Resort, and ASC acknowledges and agrees that, with respect to the ski
season of 2006-2007, ASC shall be obligated to honor any reciprocal benefits
offered to Transferred Employees at the Resort, including, without limitation,
ski privileges at Affiliate Resort.

(b)           Excluded Employees.  Any Employee who is not offered employment by
Buyer prior to Closing or who does not accept an offer of employment by Buyer
and commence work with Buyer immediately after the Closing, in each case
pursuant to Section 5.1(a), is hereinafter referred to as an “Excluded
Employee.”

5.2           Standard Procedure.  Pursuant to the “Standard Procedure” provided
in section 5 of Revenue Procedure 2004-53, I.R.B. 2004-34, (i) Buyer and the
applicable Seller shall report on a predecessor/successor basis as set forth
therein, (ii) Sellers will not be relieved from filing a Form W-2 with respect
to any Transferred Employees, and (iii) Buyer will undertake to file (or cause
to be filed) a Form W-2 for each such Transferred Employee only with respect to
the portion of the year during which such Employees are employed by the Buyer
that includes the Closing Date, excluding the portion of such year that such
Employee was employed by any Seller.

36


--------------------------------------------------------------------------------


5.3           Benefit Plans.

(a)           Benefits.  As soon as reasonably practicable following the
Closing, and until the applicable Employee Retention Date, except as set forth
on Schedule 5.3(a), Buyer shall provide the Transferred Employees with benefits
under Buyer’s medical, dental and 401(k) plans (“Buyer Plans”) which benefits
shall be, in the aggregate, comparable to those benefits the provided by the
Sellers to the Transferred Employees under Sellers’ medical, dental and 401(k)
plans, respectively, immediately prior to the date hereof.  For all purposes of
any Buyer Plans in which Transferred Employees participate after the Closing
Date, the Buyer shall, subject to applicable Law and to the provisions of each
such Buyer Plan, credit such Transferred Employees for prior service with the
Sellers and their Affiliate (except where such recognition would result in a
duplication of benefits).  Subject to applicable Law and to the provisions of
Buyer’s medical plan, Buyer shall waive the applicable waiting period under such
plan with respect to the Transferred Employees participating therein. 
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall be construed as requiring any compensation or employee benefit
plans, programs or arrangements to continue to be maintained by Buyer with
respect to the Transferred Employees for any specified period after the Closing
Date.

(b)           Accrued Vacation.  Buyer shall credit the Transferred Employees
with all accrued and unused vacation prior to Closing and with time and service
credit in determining vacation accrual following the Closing.

(c)           COBRA.  Sellers shall be exclusively responsible for complying
with COBRA with respect to their Employees and Former Employees (including the
Transferred Employees) and their qualified beneficiaries by reason of any such
Employees’ termination of employment with Sellers, and Buyer shall not have any
obligation or liability to provide rights under COBRA on account of any such
termination of employment.

(d)           Vesting of Seller Employee Benefit Plan Benefits.  Effective as of
the Closing Date, Sellers shall cause the tax-qualified pension and 401(k) plans
in which Transferred Employees were eligible to participate immediately prior to
the Closing Date to fully vest such employees’ accrued benefit through the
Closing Date thereunder.

ARTICLE VI         CLOSING

6.1           Sellers’ Closing Deliveries.  At closing, Sellers will deliver, or
cause to be delivered, the following:

(a)           Vermont Warranty Deeds conveying good and marketable title to the
Owned Real Property, subject only to the Permitted Liens;

(b)           Counterparts of an Assignment and Assumption of each Real Property
Lease;

(c)           Counterparts of an Assignment and Assumption of each Space Lease;

37


--------------------------------------------------------------------------------


(d)           Counterparts of an Assignment and Assumption of the Purchased
Contracts;

(e)           A bill of sale conveying the personal property;

(f)            An affidavit of the non-foreign status for each Seller that
complies with Section 1445 of the Code;

(g)           A customary Seller’s mechanic’s lien/parties-in-possession
affidavit;

(h)           Counterparts of an Assignment and Assumption of the Capital
Leases;

(i)            Assignment of the ASC LLC Interests;

(j)            Assignment of the Killington Interests;

(k)           The Escrow Agreement, duly executed by the Sellers;

(l)            A gap indemnity acceptable to the title company;

(m)          Duly executed assignments of the registrations and applications
included in the Purchased Intellectual Property, in a form reasonably acceptable
to Buyer and suitable for recording in the U.S. Patent and Trademark Office,
U.S. Copyright Office or equivalent foreign agency and state agencies, as
applicable, and general assignments of all other Purchased Intellectual
Property;

(n)           A trade name cessation certificate for each of the trade names set
forth on Schedule 6.1(p), duly executed by the applicable Sellers, for filing
with the appropriate state and federal agencies;

(o)           A copy of the amendment to the Articles of Incorporation of each
of Killington and Pico certified by the Secretary of State of the State of
Vermont and evidence of all other appropriate filings (reasonably satisfactory
to Buyer) so as to cause the names of such entities to be different from, and
not confusing with, its current name, and so that the Buyer may adopt such names
or file to conduct business under such names, and thereafter conduct its
business under such names;

(p)           A Vermont property transfer tax return, Vermont land gains tax
return and Vermont non-resident withholding return in connection with the
transfer of the Owned Real Property and the Real Property Leases (if the
assignment of such Real Property Leases constitutes a transfer of land under
Vermont state law);

(q)           All instruments and documents necessary to satisfy the condition
set forth in Section 7.2(d) hereof.

(r)            A copy of the title to each of the motor vehicles set forth on
Schedule 6.1(t);

38


--------------------------------------------------------------------------------


(s)           Copies of all consents, waivers and approvals referred to in
Section 7.2(j) including execution of reasonable estoppel certificates by
lessors under the Real Property Leases set forth on this Schedule 6.1(u);

(t)            ASC shall cause Grand Summit Resort Properties, Inc. to convey to
Buyer any interest it may have in any real or tangible property (including, but
not limited to, any interest in the commercial condominium unit in the Grand
Summit Hotel), which comprises part of the Resort and (ii) its entire interest
in Uplands;

(u)           The Transition Services Agreement, in a form (and with terms and
conditions) mutually acceptable to the parties hereto addressing the post
closing obligations set forth in Sections 8.13 and 8.21 hereof, any post closing
obligations with respect to shared IT systems and the short term agreement of
the Buyer to make available to Sellers certain of Buyer’s employees who perform
certain payroll services for Buyer (the “Transition Services Agreement”),
provided however, if the parties  have not executed the Transition Services
Agreement on or prior to Closing, (i) the delivery of such Transition Services
Agreement shall not be a condition to either parties obligation to perform
hereunder and each party hereto shall continue to negotiate in good faith to
complete and deliver the Transition Services Agreement post Closing and (ii)
none of the Sellers shall have the right to extend the ASC Lease pursuant to
Section 8.4(v) or otherwise;

(v)           A list of all individuals who have experienced an “employment
loss” (as defined under the WARN Act) with respect to any Seller (provided that,
with respect to ASC, only in respect of those individuals whose employment is
primarily related to the Business) within the ninety (90) day period prior to
the Closing Date; and.

(w)          such other documents as Buyer or its title agent may reasonable
request to effectuate the transaction contemplated by this Agreement including
without limitation seller affidavits, survey affidavits, gap indemnities and tax
affidavits.

6.2           Buyer’s Closing Deliveries.  At closing, Buyer will deliver the
following:

(a)           The Purchase Price;

(b)           Counterparts of an Assignment and Assumption of each lease of
Leased Real Property;

(c)           Counterparts of an Assignment and Assumption of each Space Lease;

(d)           Counterparts of an Assignment and Assumption of the Purchased
Contracts;

(e)           Counterparts of an Assignment and Assumption of the Capital
Leases;

(f)            The Assignment and Assumption Agreement, duly executed by Buyer;

39


--------------------------------------------------------------------------------


(g)           A release from SP Land of all obligations, claims or liabilities
of Sellers or American Skiing Company Resort Properties Inc.;

(h)           The Transition Services Agreement, duly executed by Buyer; and

(i)            such other documents as Buyer may reasonable request to
effectuate the transaction contemplated by this Agreement.

6.3           Closing Date.  Subject to the satisfaction or waiver of the
conditions set forth in Articles VII and VIII hereof, and subject to Article X
hereof, the Closing, unless the parties otherwise agree, shall be held at 10:00
a.m. on the day which is five (5) Business Days following the day on which the
last to be fulfilled or waived of such conditions (other than those conditions
that by their nature are to be satisfied at the Closing, but subject to the
fulfillment or waiver of such conditions) is satisfied or waived, at the offices
of Goodwin Procter LLP, 53 State Street, Boston, Massachusetts 02109.

ARTICLE VII       CONDITIONS TO CLOSING

7.1           Mutual Conditions of Buyer and Seller to Close.  The obligations
of the Buyer and Sellers to be performed at the Closing shall be subject to the
satisfaction or waiver, at or prior to the Closing, of the following conditions:

(a)           HSR Approvals.  All Approvals required under the HSR Act necessary
for the consummation of the transactions contemplated by this Agreement shall
have been obtained, and all applicable waiting periods thereunder shall have
expired or been terminated.

(b)           VT Approval for Lease.  The State of Vermont has consented to the
assignment of the November 10, 1960 lease, as amended, between Killington and
the State of Vermont to Buyer.

(c)           Capital Leases.  The lessors under the Capital Leases have
consented to the assignment of the Capital Leases to Buyer.

7.2           Conditions to Obligations of Buyer to Close.  The obligations of
the Buyer to be performed at the Closing shall be subject to the satisfaction or
waiver, at or prior to the Closing, of the following conditions:

(a)           Representations and Warranties; Compliance with Covenants.  The
representations and warranties of the Sellers contained herein qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, as of the date of this Agreement and on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date (except for those representations and warranties that are
expressly limited by their terms to an earlier date, which representations and
warranties qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, as of such
earlier date).  The Sellers shall have performed and complied in all material
respects with all covenants and agreements required hereby to be performed or
complied with by them

40


--------------------------------------------------------------------------------


on or prior to the Closing Date and Buyer shall have received copies of such
resolutions and other documents evidencing the performance thereof as Buyer may
reasonably request.  Sellers shall have delivered to the Buyer a certificate,
dated the date of the Closing and signed by an officer of Sellers, to the
foregoing effect.

(b)           No Material Adverse Effect.  Since the date hereof, there has
occurred no change, effect, condition, event or circumstance which has had or
would reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect on the Business.

(c)           No Injunction.  No Judgment has been rendered in any Litigation
which has the effect of enjoining the consummation of the transactions
contemplated by this Agreement and no Litigation is pending that would
reasonably be expected to result in such a Judgment.

(d)           Release of Liens.  On or prior to Closing, the release of (i) all
Liens securing the ASC-Level Financings and (ii) all Liens (other than Permitted
Liens) securing monetary obligations to the extent such obligations are not
included in the calculation of the Estimated Working Capital Amount.  In the
event that at the Closing any Lien shall exist that (a) is not a Permitted Lien,
(b) would result in the failure of the conditions of the Buyer to consummate the
transactions contemplated hereby and (c) can be removed immediately by the
payment of a liquidated sum of money, at the option of Sellers, the Buyer shall
be obligated to consummate the Closing, notwithstanding the existence of such
Lien, so long as Sellers shall apply (and provide evidence reasonably
satisfactory to Buyer of such application) such portion of the Purchase Price as
may be necessary to discharge such Lien and shall obtain releases, in recordable
form as applicable, promptly thereafter.

(e)           Seller’s Closing Deliveries.  The Sellers have delivered the
Sellers’ closing deliveries to the Closing listed in Section 6.1.

(f)            Settlement of Accounts.  On or prior to the Closing Date, all of
the accounts payable and other obligations owing from the Sellers to ASC or any
of its Affiliates shall have been cancelled or forgiven and, following the
Closing Date, the Sellers shall have no obligation or liability in respect
thereof.

(g)           Loans.  The lender under the ASC-Level Financing has delivered or
committed to deliver into escrow at Closing a release of the liens under the
ASC-Level Financing.

(h)           Tax Clearance.  There shall have been received from each Tax
Authority to which application has been made pursuant to or in accordance with
this Agreement, including the Vermont Department of Labor and the Vermont
Department of Taxes, Tax Clearance Certificates (or instructions authorizing the
Buyer to proceed with the Closing upon the withholding of a portion of the
Purchase Price) in form and substance reasonably satisfactory to Buyer. If the
Sellers are not able to obtain the certificate described in 21 VSA § 1322(b) on
the Closing Date, the Buyer shall be entitled to

41


--------------------------------------------------------------------------------


withhold from the amount paid to Sellers pursuant to Section 2.5(b) an amount
reasonably calculated to satisfy the obligations of the Sellers to the Vermont
Department of Labor for unemployment compensation contributions accrued from the
last calendar quarter for which contributions have been paid through the date of
Closing. Upon Buyer’s receipt of notice from the Vermont Department of Taxes
authorizing the Buyer to pay to Sellers that portion of the Purchase Price
withheld by Buyer at the request of the Vermont Department of Taxes, or upon
delivery by Sellers to Buyer of the certificate described in 21 VSA § 1322(b),
Buyer shall pay to Sellers, as applicable, that portion of the Purchase Price
withheld in accordance with this Section 7.2(h).

(i)            Permits.  Buyer shall have obtained, by using commercially
reasonable efforts, with Sellers cooperation as requested, the issuance,
reissuance or transfer of the permits listed on Schedule 7.2(i).

(j)            Approvals.  Sellers shall have obtained those consents, waivers
and approvals referred to in Section 3.4(a) hereof in a form reasonably
satisfactory to the Buyer and shall have obtained the additional consents,
waivers and approvals set forth on Schedule 7.2(j).

(k)           Vermont Non-Resident Withholding Tax.  Sellers shall have provided
to Buyer a certificate complying with the provisions of 32 V.S.A. §5847;
provided that, Seller may, in its sole discretion, elect to satisfy the
requirements of this Section 7.2(k) by having Buyer withhold from the payment of
the Purchase Price to be paid at Closing an amount equal to two and one-half
percent (2½%) of the Purchase Price, which amount Buyer shall pay, on behalf of
the Sellers to the Vermont Department of Taxes.

(l)            Vermont Land Gains Tax.  Sellers shall have executed and
delivered to Buyer such Land Gains Tax forms as may be required by the State of
Vermont.  If real property of the Seller has been owned for less than six (6)
years (“LGT Property”),  Seller shall have paid the Vermont Land Gains Tax, if
any, and provided evidence thereof to the reasonable satisfaction of Buyer.  In
addition, with respect to LGT Property, Sellers shall have provided a
certificate complying with the provisions of 32 V.S.A. § 10007 or proof to the
reasonable satisfaction of Buyer that the transactions contemplated under this
Agreement are exempt from Vermont Land Gains Tax; provided that, Seller may, in
its sole discretion, elect to satisfy the requirements of this sentence by
having Buyer withhold from the payment of the Purchase Price to be paid at
Closing an amount equal to ten percent (10%) of the Purchase Price applicable to
the LGT Property, which amount Buyer shall pay, on behalf of the Sellers, to the
Vermont Department of Taxes.

(m)          Title Commitment.  Provided that Buyer has taken all customary and
necessary actions for the issuance of the title policy satisfying those certain
requirements listed in the Title Commitments in respect of the Owned Real
Property within the control and reasonably required to be satisfied on the part
of Buyer, the title company shall have committed and be prepared to deliver
contemporaneously with the Closing an Owner’s Policy of Title Insurance (half of
the premium of which shall be paid the Sellers (excluding endorsement costs) and
the other half of the premium of which shall be paid by the Buyer) in accordance
with the Title Commitments and with no exceptions to title

42


--------------------------------------------------------------------------------


other than the Permitted Liens.  Sellers hereby covenant to satisfy all
requirements listed in the Title Commitments within the control of and required
to be satisfied on the part of Sellers, including without limitation all actions
required to be performed by Sellers, pursuant to this Agreement.

(n)           CORIS and WRMS.  Buyer shall have entered into a license agreement
with Licensor (as such term is defined in that certain Software License
Agreement with Steamboat Ski and Resort Corporation attached hereto as Exhibit
7.2(n) (the “CORIS/WRMS Agreement”)), as contemplated under the last sentence of
Section 1(c)of the CORIS/WRMS Agreement and Licensor shall have agreed to
provide the same maintenance and support for such systems as provided to the
Sellers pursuant to the CORIS/WRMS Agreement at an annual cost not to exceed
$130,000.00.

7.3           Conditions To Obligations Of The Sellers To Consummate The
Transaction.  The obligations of the Sellers to be performed at the Closing
shall be subject to the satisfaction or waiver, at or prior to the Closing, of
the following conditions:

(a)           Representations and Warranties; Compliance with Covenants.  The
representations and warranties of the Buyer contained herein qualified as to
materiality shall be true and correct, and those not so qualified shall be true
and correct in all material respects, as of the date of this Agreement and on
and as of the Closing Date with the same force and effect as though made on and
as of the Closing Date (except for those representations and warranties that are
expressly limited by their terms to an earlier date, which representations and
warranties qualified as to materiality shall be true and correct, and those not
so qualified shall be true and correct in all material respects, as of such
earlier date).  The Buyer shall have performed and complied in all material
respects with all covenants and agreements required hereby to be performed or
complied with by them on or prior to the Closing Date.  The Buyer shall have
delivered to Sellers a certificate, dated the date of the Closing and signed by
an officer of the Buyer, to the foregoing effect.

(b)           No Injunction.  No Judgment shall have been rendered in any
Litigation which has the effect of enjoining the consummation of the
transactions contemplated by this Agreement and no Litigation shall be pending
that would reasonably be expected to result in such a Judgment.

(c)           Approvals.  All Approvals required under the HSR Act for the
consummation of the transaction contemplated by this Agreement shall have been
obtained, and all applicable waiting periods thereunder shall have expired or
been terminated.

(d)           Buyer’s Closing Deliveries.  Buyer has delivered the Buyer’s
closing deliveries to the Closing listed in Section 6.2.

(e)           Information Statement.  Twenty days shall have passed since the
date that ASC mailed an information statement pursuant to Section 14(c) of the
Securities Exchange Act of 1934 seeking approval of the transaction contemplated
by this

43


--------------------------------------------------------------------------------


Agreement (an “Information Statement”) to its shareholders.  ASC covenants that
it will promptly submit a draft Information Statement to the Securities and
Exchange Commission and shall promptly send such Information Statement to its
shareholders after (a) the Securities and Exchange Commission declines review of
such Information Statement or (b) if the Securities and Exchange Commission does
review and comment on such Information Statement, to diligently pursue
finalization of such Information Statement and mail such Information Statement
promptly thereafter.

ARTICLE VIII                   COVENANTS

8.1           Regulatory Filings, etc.

(a)           As soon as practicable after the date hereof (and in any event no
later than 10 Business Days after the date hereof), the parties hereto shall
make or cause to be made all filings with the appropriate Governmental Agencies
of the information and documents required of each of them or contemplated by the
HSR Act and the FCC and make application for all required Approvals thereunder
with respect to the transactions contemplated by this Agreement.  The parties
hereto shall keep each other apprised of the status of any communications with,
and inquiries or requests for information from, such Governmental Agencies, in
each case, relating to the transactions contemplated hereby.  The parties hereto
shall each use their respective commercially reasonable best efforts to comply
as expeditiously as possible in good faith with all lawful requests of the
Governmental Agencies for additional information and documents pursuant to such
Laws.

(b)           Not later than ten (10) days prior to the Closing Date, Sellers
shall notify the Vermont Department of Labor of the proposed sale in accordance
with 21 V.S.A. § 1322(b).  Not later than ten (10) days prior to the Closing
Date, Buyer shall notify the Commissioner of the Vermont Department of Taxes of
the proposed sale in accordance with 32 V.S.A. § 3260(a).

8.2           Injunctions.  If any court having jurisdiction over any of the
parties hereto issues or otherwise promulgates any restraining order,
injunction, decree or similar order which prohibits or otherwise materially
restricts the consummation of any of the transactions contemplated hereby or by
any Related Document, the parties hereto shall use their respective commercially
reasonable efforts in good faith to have such restraining order, injunction,
decree or similar order dissolved or otherwise eliminated as promptly as
possible and to pursue the underlying Litigation diligently and in good faith. 
Notwithstanding anything to the contrary contained in this Agreement, nothing
contained in this Section 8.2 shall limit the respective rights of the parties
to terminate this Agreement in accordance with the terms of Article X.

8.3           Access to Information.  Between the date of this Agreement and the
Closing Date, the Sellers shall, and shall cause their Affiliates (to the extent
reasonably required) to, upon reasonable request by the Buyer, provide the Buyer
and their employees, counsel, accountants and other representatives and advisors
(collectively, the “Representatives”) full access, during normal business hours
on reasonable notice (and at such other times as any Buyer reasonably requests)
and under reasonable circumstances, to any and all premises, properties,
Contracts,

44


--------------------------------------------------------------------------------


commitments, books and records and other information exclusively of or relating
to the Business (the “Sellers Subject Matter”); provided, however, that the
Sellers shall use their respective commercially reasonable efforts to provide to
the Buyer any such information that does not relate exclusively to the Sellers
Subject Matter to the extent such information can be segregated without undue
effort from information relating to the Sellers or their Affiliates and that is
not otherwise confidential or of a competitive nature; provided, further, that
such access may be limited to the location at which the relevant information is
normally maintained and shall not unreasonably interfere with the operations of
the Sellers or its Affiliates.

8.4           No Extraordinary Actions by the Sellers.  In each case except as
disclosed on Schedule 8.4 of the Seller Disclosure Schedule, or consented to or
approved in writing by the Buyer, or contemplated by this Agreement or the
Related Documents from the date hereof until the Closing:

(a)           Killington and Pico shall conduct their business, and all of the
Sellers (with respect to ASC, solely with respect to the Business) shall conduct
the Business, in the ordinary course and substantially in accordance with its
past policies and procedures;

(b)           ASC shall not amend or otherwise change the Articles of
Incorporation of the Sellers;

(c)           ASC shall not permit Killington or Pico to admit, or undertake to
admit, any new stockholders;

(d)           The Sellers shall not cause any of the Assets to be subject to any
consensual Lien other than Permitted Liens and shall cause any non-consensual
Lien to be removed at or prior to Closing if such Lien is not a permitted Lien
and the aggregate cost to remove all such non-consensual Liens does not exceed
two million dollars ($2,000,000);

(e)           Sellers shall not sell, transfer or otherwise dispose of or agree
to dispose of, or acquire or agree to acquire, any material assets in each case,
except in the ordinary course of the Business consistent with past practice;

(f)            except in the ordinary course of business consistent with past
practice and except for Material Contracts expiring pursuant to their terms,
Sellers shall not, cancel, terminate, materially amend or fail to perform all of
the Sellers’ material obligations under any Material Contract;

(g)           Sellers shall not enter into any Material Contract except
contracts entered into in the ordinary course of business consistent with past
practice;

(h)           Sellers shall not enter into any employment agreements or amend
any Seller Plan, except (i) as required to comply with changes in applicable law
and (ii) in the ordinary course of business consistent with past practice;

(i)            Sellers shall not except pursuant to existing Seller Plans, pay,
loan or advance any amount to, or sell, transfer or lease, any property or asset
(whether real,

45


--------------------------------------------------------------------------------


personal, tangible or intangible) to, or enter into agreement, arrangement or
transaction with any of the employees, directors or partners of the Sellers;

(j)            Sellers shall not fail to take such action as may be reasonably
necessary to maintain, preserve, renew and keep in full force and effect all
material licenses, permits, registrations and franchises of the Sellers in all
respects;

(k)           Sellers shall maintain insurance at presently existing levels for
the Sellers so long as such insurance is available on commercially reasonable
terms;

(l)            Sellers shall not enter into any material agreement with any
local, state or federal government or agency that affects the Resort;

(m)          Sellers shall not enter into any consulting agreement or
sponsorship agreement requiring the payment of $100,000 or more or having a term
of one year or more that affects the Resort;

(n)           Sellers shall not take any action with respect to, or make any
material change in its accounting or Tax policies or procedures, except as may
be required by changes in generally accepted accounting principles upon the
advice of its independent accountants or as required by the SEC or any
securities exchange;

(o)           Neither the Sellers nor the Subsidiaries of the Sellers other than
ASC shall (i) make, change or revoke any material Tax election or settle or
compromise any material Tax claim or liability, or enter into a settlement or
compromise, or change (or make a request to any Taxing Authority to change) any
material aspect of their methods of accounting for Tax purposes, or (ii) prepare
or file any Tax Return (or any amendment thereof) with respect to the Business
unless such Tax Return shall have been prepared in a manner consistent with past
practice;

(p)           Sellers shall maintain (A) all of the assets and properties of, or
used by, Sellers relating to or in connection with the Business in their current
condition, ordinary wear and tear and sales in the ordinary course of operating
the Business excepted, and (B) insurance upon all of such assets and properties
of Sellers in such amounts and of such kinds comparable to that in effect on the
date of this Agreement;

(q)           Sellers shall not (A) increase the salary or other compensation of
any director or Employee of any Seller except for normal annual increases in the
ordinary course of business, (B) grant any unusual or extraordinary bonus,
benefit or other direct or indirect compensation to any Employee or director,
(C) increase the coverage or benefits available under any (or create any new)
severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan or
arrangement made to, for, or with any of the directors, officers, Employees,
agents or representatives of Sellers or otherwise modify or amend or terminate
any such plan or arrangement or (D) enter into any employment, deferred
compensation, severance, special pay, consulting, non-competition or similar
agreement

46


--------------------------------------------------------------------------------


or arrangement with any directors or officers of Sellers (or amend any such
agreement) to which any Seller is a party;

(r)            Sellers (except for ASC) shall not acquire any material
properties or assets except in the ordinary course of business;

(s)           Sellers shall not sell, assign, license, transfer, convey, lease
or otherwise dispose of any of the Assets (except as to Assets not comprising
the Real Property, for fair consideration in the ordinary course of business) of
any Seller;

(t)            Sellers (other than ASC) shall not enter into or agree to enter
into any merger or consolidation with, any corporation or other entity, and not
engage in any new business or invest in, make a loan, advance or capital
contribution to, or otherwise acquire the securities of any other Person;

(u)           Sellers shall not enter into any Contract, understanding or
commitment that restrains, restricts, limits or impedes the ability of the
Business, or the ability of Buyer, to compete with or conduct any business or
line of business in any geographic area or solicit the employment of any
persons;

(v)           Sellers shall not terminate, amend, restate, supplement or waive
any rights under any (A) Material Contract, Real Property Lease or Personal
Property Lease, other than in the ordinary course of business or (B) Approval or
Permit (acknowledging that subject to the provisions of Section 6.1(u) Sellers
may extend the term of the existing Lease with ASC (as successor in interest to
ASC East, Inc.) for the lower floor of the so-called Lower Administration
Building (the “ASC Lease”) for up to an additional year on the same terms and
conditions);

(w)          Sellers shall not grant or issue (i) any lifetime ski passes or
(ii) except in the ordinary course of business, other coupons for use of the
facilities or accommodations related to the Business:

(x)            Sellers shall not take any action or omit to take any action for
the purpose of directly or indirectly preventing, materially delaying or
materially impeding the consummation of the transactions contemplated by this
Agreement; and

(y)           agree to do anything prohibited by this Section 8.4.

8.5           Commercially Reasonable Efforts; Further Assurances.

(a)           Upon the terms and subject to the conditions hereof (including
without limitation, Sections 8.2), the Sellers and the Buyer each agree to use
their respective commercially reasonable efforts in good faith to take or cause
to be taken all actions and to do, or cause to be done, all things necessary,
proper or advisable to ensure that the conditions set forth in Articles VII are
satisfied and to consummate and make effective the transactions contemplated by
this Agreement and the Related Documents insofar as such matters are within
their respective control.

47


--------------------------------------------------------------------------------


(b)           Except as otherwise expressly provided for in this Agreement, the
parties hereto shall provide such information and cooperate fully with each
other in making such applications, filings and other submissions which may be
required or reasonably necessary in order to obtain all approvals, consents,
authorizations, releases and waivers as may be required under this Agreement and
the Related Documents as conditions to the parties’ Closing obligations. 
Notwithstanding anything to the contrary in this Agreement, neither Buyer nor
any of its Affiliates shall be required to pay any amounts in connection with
obtaining any approval, consent, authorization, release or waiver, other than
for approvals under the HSR Act, which costs, fees and expenses shall be the
responsibility of the Buyer.

(c)           Except as otherwise expressly provided for in this Agreement, the
parties hereto shall promptly take all actions necessary to make each filing,
including any supplemental filing, which either of them may be required to make
with any Governmental Agency as a condition to or consequence of the
consummation of the transactions contemplated by this Agreement or any Related
Document.

(d)           On or prior to the Closing the parties hereto shall execute and
deliver to each other the Related Documents.

(e)           The Sellers shall, to the extent permitted by applicable Law, use
their commercially reasonable efforts to assist and cooperate with the Buyer in
making such arrangements as would permit the continued sales of alcoholic
beverages by the Buyer at the Resort following the Closing and pending the
issuance of new liquor licenses to the Buyer reflecting the transactions
contemplated by this Agreement, including assisting with transfer applications.

(f)            ASC agrees to honor its existing agreements with the owners in
the Resort’s rental management program with regard to reciprocal rights at other
ASC ski resorts through the end of the 2006/2007 ski season, and the Buyer
agrees to honor existing agreements of ASC and its Affiliates with owners in the
rental management programs at Other ASC Resorts with regard to reciprocal rights
at the Resort through the end of the 2006/2007 ski season.  The parties agree to
act in good faith to renegotiate these reciprocal rights for periods after the
2006/2007 ski season.

(g)           The Buyer agrees to honor Seller’s obligations under Seller’s
multi-resort passes, multi-resort single day tickets (known as “MeTickets”) and
single-day complimentary lift ticket vouchers (issued in accordance with past
practices) in each case through the end of the 2006/2007 ski season.  ASC will
collect the funds related to MeTickets and regularly reimburse the Buyer for
honoring such obligations in an amount equal to the face value of the MeTicket
redeemed at the Resort.  The Buyer also agrees to honor Seller’s obligations
under gift cards issued by Sellers prior to the Closing and ASC will regularly
reimburse the Buyer for Seller issued gift cards and gift certificates to the
extent redeemed at the Resort after the Closing.  Each of ASC and the Buyer will
provide access to its systems to the other party to enable it to track the usage
of such cards, tickets and passes.  The manner of reimbursement and access
described above shall be agreed upon in good faith by ASC and the Buyer.

48


--------------------------------------------------------------------------------


(h)           Subject to compliance by the Sellers with any proprietary rights,
confidentiality or similar regulations or agreements, the Sellers shall
transfer, or shall cause to be transferred, to the Buyer, at or prior to the
Closing, all data and all right, title and interest to such data that relate
exclusively to the Resort and is maintained in electronic format by ASC or any
of its Affiliates, including, without limitation, marketing data and customer
lists; provided, however, that the Sellers shall use their respective
commercially reasonable efforts to transfer to the Buyer  any such data that
does not relate exclusively to the Resort to the extent such data can be
segregated from information relating to the Sellers or their Affiliates (other
than the Resort) and that is not otherwise subject to a proprietary rights,
confidentiality or similar agreement; provided, further, that Sellers shall be
entitled to retain all such information for their own use (in addition to
transferring it to the Buyer).

(i)            Seller shall use commercially reasonable efforts to obtain the
approval or consent of TMG Associates with respect to the assignment by
Killington to Buyer of all of the Killington’s ownership interest in SS
Associates and (ii) the consent of the landlord under the Ski Shack lease to the
assignment of such lease to Buyer.  Such consent shall not be a condition to
Closing.

8.6           Use of Names; Name Change.

(a)           As soon as reasonably practicable after the Closing (and in no
event later than sixty (60) days after the Closing Date), the Buyer shall cease
to use any written materials, including, without limitation, labels, packing
materials, letterhead, advertising materials and forms, which include the words
identified on Schedule 8.6(a) of the Seller Disclosure Schedule (collectively,
the “Seller Trade Names”); provided, however, that the Buyer may use inventory,
application forms, product literature and sales literature (but not letterhead,
business cards or the like), trail maps, signs or the like, each as in existence
as of the Closing Date, until the earlier of the exhaustion of such materials or
the close of the 2006-2007 ski season; provided, further, that in connection
with the use or display of any Seller Trade Names in any mailed or distributed
materials, the Buyer shall use their commercially reasonable efforts to include
a statement (after consulting with Sellers) to the effect that assets of the
Sellers have been sold to the Buyer and that the use or display of any Seller
Trade Name is related to the sale transition and does not in any manner indicate
the endorsement or sponsorship by, or any connection with the Sellers.  Except
as specifically provided herein, Buyer agrees that it shall not hereafter adopt
or use any trade name, trademark or service mark incorporating any of the Seller
Trade Names or any trade name, trademark or service mark likely to indicate
endorsement or sponsorship by, or any connection with, ASC or any of its
Affiliates, including the name or mark “American Skiing” or any name or mark
similar thereto.

(b)           As soon as commercially reasonably practicable after the closing
(and in no event later than sixty (60 days after the date hereof), the Sellers
shall, and shall cause their Affiliates to, cease to use any written materials,
including labels, packing materials, letterhead, advertising materials and
forms, which include the words identified on Schedule 8.6(b) Seller Disclosure
Schedule (collectively, the “Buyer Trade Names”); provided, however, that
Sellers and its Affiliates may use inventory, application forms,

49


--------------------------------------------------------------------------------


product literature, sales literature (but not letterhead, business cards or the
like), trail maps, signs and the like, each as in existence as of the Closing
Date, until the earlier of the exhaustion of such materials or the close of the
2006-2007 ski season.  Except as specifically provided herein, the Sellers agree
that they and their Affiliates shall not hereafter adopt or use any trade name,
trademark or service mark incorporating any of the Buyer Trade Names or any
trade name, trademark or service mark likely to indicate endorsement or
sponsorship by, or any connection with, any Buyer or any of its Affiliates.

8.7           Confidentiality; Publicity.  Each party shall hold, and shall use
its commercially reasonable efforts to cause its employees, agents and
Affiliates to hold, in strict confidence all information concerning the other
parties or their Affiliates furnished to it by such other Persons, as if
originally a party thereto who was required to keep information confidential
except that the Sellers shall maintain such information with respect to the
Sellers as confidential only to the extent such information is specific to the
Sellers and does not relate to the operations of ASC or any of their Affiliates
following the Closing Date.  Any release to the public of information with
respect to the matters contemplated by this Agreement (including any termination
of this Agreement) shall be made only in the form and manner approved jointly by
Sellers and the Buyer, provided that if a party is required by law to make any
disclosure concerning such matters, such party shall discuss in good faith with
the other party the form and content of such disclosure prior to its release to
the extent permitted by Law (but such release shall not require the prior
approval of the other parties).

8.8           Transition.  Without limiting the agreements set forth in Sections
8.9 and Article X, for a period of six (6) months following the Closing Date,
Sellers shall cooperate in good faith to effect an orderly transition in the
operation of the Resort, provided, that neither party shall be required to
expend any funds or enter into any contractual commitments in performing its
obligations under this Section.

8.9           Access to Records After the Closing.  The Sellers and the Buyer
recognize that subsequent to the Closing they may have information and documents
which relate to the Sellers, the Resort, its employees, its properties and Taxes
and to which the other party may need access subsequent to the Closing.  Each
such party shall provide the other such party and its Representatives full
access, during normal business hours on reasonable notice (and at such other
times as such other party reasonably requests) and under reasonable
circumstances, to all such information and documents, and to furnish copies
thereof, which such other party reasonably requests.  The Buyer and the Sellers
agree that prior to the destruction or disposition of any such books or records
pertaining to the Sellers at any time within three (3) years  after the Closing
Date (or, in any matter involving Taxes, within seven (7) years after the
Closing Date), each such party shall provide not less than thirty (30) calendar
days prior written notice to the other such party of any such proposed
destruction or disposal.  If the recipient of such notice desires to obtain any
such documents, it may do so by notifying the other party in writing at any time
prior to the scheduled date for such destruction or disposal.  Such notice must
specify the documents which the requesting party wishes to obtain.  The parties
shall then promptly arrange for the delivery of such documents.  All
out-of-pocket costs associated with the delivery of the requested documents
shall be paid by the requesting party.  Notwithstanding any provision of this
Agreement or the Related Documents to the contrary, in no event shall the
Sellers or their

50


--------------------------------------------------------------------------------


Affiliates be required to provide the Buyer with access to or copies of the
Sellers’, or their Affiliates’ Tax Returns to the extent such Tax Returns do not
relate to either the Sellers or the Business and in no case shall the Buyer have
any right to review any Tax Returns other than pro forma Tax Returns of the
Sellers.

8.10         No Hire.

(a)           Unless and until this Agreement shall have been terminated
pursuant to Section 10.1 and for a period of 12 months after any such
termination, the Buyer shall not directly or indirectly solicit for employment
or employ or cause to leave the employ of the Sellers any individual that is
serving such time as (i) an officer of Sellers or its Affiliates or (ii) any
employee of Sellers or its Affiliates with whom you have had contact, or who is
specifically identified to you, during your investigation of the Sellers and the
Resort, in each case without obtaining the prior written consent of Sellers;
provided that Buyer may make general solicitations for employment not
specifically directed at Sellers or its Affiliates or their respective employees
and employ any person who responds to such solicitations.

(b)           For a period from the date hereof to the first anniversary of the
Closing Date, the Sellers shall not and shall cause their respective directors,
officers, employees and Affiliates not to: (i) cause, solicit, induce or
encourage any Transferred Employees to leave employment with Buyer, employ or
otherwise engage any such individual; or (ii) cause, induce or encourage any
material actual or prospective client, customer, supplier or licensor of the
Business (including any existing or former customer of any Seller or their
Subsidiaries and any Person that becomes a client or customer of the Business
after the Closing) or any other Person who has a material business relationship
with the Business, to terminate or modify any such actual or prospective
relationship.

8.11         Interim Operations of the Buyer.  Prior to the Closing, unless the
Sellers have otherwise consented in writing thereto, the Buyer shall not:

(a)           take any action or omit to take any action for the purpose of
directly or indirectly preventing, materially delaying or materially impeding
the consummation of the transactions contemplated by this Agreement;

(b)           directly or indirectly authorize any of, or commit or agree, in
writing or otherwise, to take any action or actions which would make the
representation of the Buyer set forth in this Agreement untrue or incorrect in
any material respect; and

(c)           enter into any binding agreement to do any of the foregoing.

8.12         Substitute Capital Leases.  The Sellers and the Buyer shall use
their commercially reasonable efforts to cause the Capital Lease Lenders to
agree to accept the Substitute Capital Leases and, in the event of such
agreement, the Buyer shall execute and deliver to the Capital Lease Lenders, at
or simultaneously with the Closing, the Substitute Capital Leases; provided,
however, that if any Capital Lease Lender requires the payment of a fee or other
consideration for accepting a Substitute Capital Lease, the Sellers shall, at
their election and expense, either (i) pay such fee or other consideration or
(ii) elect to prepay such Capital Lease, and with respect

51


--------------------------------------------------------------------------------


only to clause (ii) shall be reimbursed by Buyer for such cost within sixty (60)
days of Seller incurring such cost.

8.13         Rental Equipment.  Following the Closing, ASC shall permit the
Buyer, at its option, to use all items of ski and snowboard rental equipment
utilized by the Sellers prior to the Closing which is subject to a lease with
ASC or any of its Affiliates at a cost equal to ASC’s or such Affiliate’s cost
under the applicable leases therefor, through the end of the 2006/2007 ski
season; provided that in no event shall any payments made by Buyer under this
Section 8.13 be duplicative of payments called for elsewhere in this Agreement,
including in respect of Capital Leases and Substitute Capital Leases.

8.14         Promotional Contracts.  Following the Closing, the Buyer agrees
honor ASC’s obligations under the Contracts set forth on Schedule 8.14.  To the
extent that ASC asks Buyer to honor such obligations beyond the 2006/2007
season, Buyer shall receive its proportionate share of the benefits from each
such contract, such proportionate share to be determined by providing Buyer with
an amount equal to the product of (i) benefits under such agreements and (ii) a
fraction whose numerator is skier visits to the Resort for the 2006-2007 ski
season and whose denominator is skier visits for the 2006/2007 season for all
resorts subject to such promotional agreement.

8.15         Space A Program.  ASC agrees to, and agrees to cause its Affiliates
to, honor its and their existing agreements under the Space-A Program with
regard to reciprocal rights at ASC Other Resorts through the end of the
2006/2007 ski season, and the Buyer agrees to honor ASC’s existing agreements
under the Space-A Program with regard to reciprocal rights at the Resort through
the end of the 2006/2007 ski season.

8.16         Liquor Licenses.  Sellers shall cooperate with Buyer in
transferring the liquor licenses used in the Resort operations to Buyer.

8.17         Compliance with Laws.  The Sellers shall provide the Buyer with
prompt written notice upon (a) the Sellers obtaining Knowledge of the
commencement of any investigation or review by any Government Authority with
respect to the Resort, the Sellers or the sale of the Assets, or (b) receipt of
any notice or communication of any noncompliance with any applicable Laws in any
material respect.

8.18         Updating of the Schedules.  Prior to Closing, the Sellers shall be
obligated to update all of the Schedules promptly to correct any material
inaccuracy in any such Schedule (other than to reflect actions or omissions
which do not constitute a violation of the covenants contained in this Agreement
occurring after the date of this Agreement and that would not reasonably be
expected to have a Material Adverse Effect on the Resort).  Notwithstanding the
foregoing, any such modification or update of the Schedules shall be disregarded
and have no effect (a) for the purpose of determining whether any condition to
the Closing set forth in ARTICLE VII of this Agreement has been satisfied or
(b) for the purpose of determining whether the Buyer is entitled to
indemnification under ARTICLE IX.

8.19         No Solicitation.  Unless and until this Agreement shall have been
terminated pursuant to Article X, none of the Sellers shall directly or
indirectly through any partner, officer,

52


--------------------------------------------------------------------------------


director, employee, agent, Affiliate or otherwise solicit, initiate or encourage
the submission of any proposal or offer from any Person (including any of its
officers, directors, employees, agents and Affiliates) relating to any Competing
Transaction, nor participate in any discussions or negotiations regarding a
Competing Transaction.  The Sellers shall immediately cease any and all
contacts, discussions and negotiations with third parties regarding any
Competing Transaction.

8.20         Monthly Financial Statements.  As soon as reasonably practicable,
but in no event later than 30 days after the end of each calendar month during
the period from the date hereof to the Closing, Sellers shall provide Buyer with
(i) unaudited monthly financial statements and (ii) operating or management
reports (such reports to be in the form prepared by Sellers in the ordinary
course of business) of (A) Killington and Pico, consolidated with their
respective Subsidiaries, and (B) each Seller (other than Killington and Pico and
their respective Subsidiaries) to the extent primarily related to the Assets or
the Business, in each case for such preceding month.

8.21         Third Party Contracts and Cross Default Provisions.

(a)           The parties agree that, to the extent that ASC or any of its
Affiliates provides the Sellers (other than ASC) the ability to receive services
or use assets that the Sellers (other than ASC) prior to the Closing receives or
uses pursuant to a contract of ASC or any of its Affiliates with a third party
(including, but not limited to, those contracts listed on Schedule 8.14,
operating leases and the rental equipment described in Section 8.13), the
parties will cooperate with each other to directly enter into a new contract
with such third party with respect to such services or assets to the extent the
Buyer desires to continue to receive such services from, or use such assets of,
such third party after the Closing, which cooperation shall be deemed to
include, without limitation, ASC requiring a third party, to the extent it has
the power to do so under any such contract, to split such contract into two
separate contracts, one with ASC or its Affiliate and the other with the Buyer.
The parties agree that, to the extent that the Sellers (other than ASC) provide
ASC and any of its Affiliates (other than the Sellers (other than ASC) prior to
the Closing the ability to receive services or use assets that ASC or any of its
Affiliates (other than the Sellers (other than ASC) receives or uses pursuant to
a contract of the Sellers (other than ASC) with a third party, the parties will
cooperate with each other to cause ASC and any of its Affiliates (other than the
Sellers (other than ASC), as applicable, to directly enter into a new contract
with such third party with respect to such services or assets to the extent ASC
desires that ASC and the Affiliates (other than the Sellers (other than ASC)
continue to receive such services from, or use such assets of, such third party
after the Closing, which cooperation shall be deemed to include, without
limitation, the Buyer requiring a third party, to the extent it has the power to
do so under any such contract, to split such contract into two separate
contracts, one with ASC or its Affiliates and the other with the Buyer.

(b)           Prior to and after the Closing Date, ASC shall use its
commercially reasonable efforts to cause the third party(ies) to each contract
with the Sellers (other than ASC) which have cross-default or cross-termination
provisions referring to one or more contracts between such third party and/or
one or more of its Affiliate(s), and ASC and/or

53


--------------------------------------------------------------------------------


one or more of its Affiliates (excluding the Sellers (other than ASC), to agree
to the removal from such contract of the cross-default or cross-termination
provisions which relate to such contracts with ASC and/or one or more of its
Affiliate(s). Prior to the Closing Date, ASC, and following the Closing Date,
the Buyer, shall use their commercially reasonably efforts to cause the third
party(ies) to each contract with ASC and/or one or more of its Affiliates which
have cross-default or cross-termination provisions referring to one or more
contracts between such third party and/or one or more of its Affiliate(s), and
the Buyer to agree to the removal from such contract of the cross-default or
cross-termination provisions which relate to such contracts with the Buyer any
of its Subsidiaries.

8.22         Removal of  Transformer.  Prior to Closing, Sellers agree to remove
from the Resort at their sole cost and expense, the transformer described on
Schedule 8.22 and dispose of the same in accordance with applicable
Environmental Law.

8.23         Lifetime Passes.  Buyer shall honor all Lifetime Passes and shall
cause any agreement for the sale of the Resort or the Business to require such
subsequent owner to honor such passes; provided that in no event shall Buyer be
required to enforce (nor shall it have any liability in respect to) such
covenant with respect to such subsequent owner.  This covenant shall survive
Closing indefinitely.

ARTICLE IX         SURVIVAL AND INDEMNIFICATION

9.1           Survival.  The representations and warranties contained in
Articles III and IV hereof and the covenants and agreements of the parties
contained herein to be performed on or prior to the Closing shall terminate on
June 30, 2008, except that (a) the representations and warranties set forth in
Sections 3.15(a), (b), (c) and (d) shall terminate at Closing, (b) the
representations and warranties contained in Sections 3.13 and 3.21 and the
indemnification obligation of Buyer set forth in Section 9.3(iii) shall continue
in full force and effect thereunder until thirty (30) days after the expiration
of the applicable statute of limitations, (c) claims asserted (in writing) on or
prior to June 30, 2008 shall survive until the earlier of (i) resolution by the
parties or by a court of competent jurisdiction or (ii) if no action is brought
before a court of competent jurisdiction, the expiration of the applicable
statute of limitation and (d) the covenant of Buyer contained in Section 8.23
shall survive indefinitely.  The agreements of the Sellers and the Buyer
contained in this Agreement which by their terms require action following the
Closing shall survive until the expiration of the applicable statute of
limitation or, to the extent such agreements are expressly limited to other
dates or times, such agreements shall survive only to such dates or times.

9.2           Indemnification by the Sellers.  Subject to the terms and
limitations set forth herein, the Sellers, jointly and severally, shall
indemnify, defend and hold harmless the Buyer and its Affiliates and
Subsidiaries and each of their respective past, present and future directors,
officers, employees, agents and representatives (together, the “Buyer
Indemnitees”) from and against any and all losses, liabilities, obligations,
claims, suits, damages, civil and criminal penalties and fines, costs and
expenses, Taxes, levies, imposts, duties, deficiencies, assessments, charges,
penalties, and interest, including any reasonable attorneys’ fees
(“Indemnifiable Losses”):

54


--------------------------------------------------------------------------------


(i)            based upon, attributable to or resulting from the failure of any
of the representations or warranties made by any Seller in this Agreement or in
any Related Document to be true and correct in all respects at and as of the
date hereof and at and as of the Closing Date;

(ii)           based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of any Seller under this Agreement or in
any Related Document;

(iii)          attributable to any Transferred Employee resulting from or based
upon (A) any employment-related liability (statutory or otherwise) with respect
to employment or termination of employment on or prior to the Closing Date, (B)
any liability relating to, arising under or in connection with any Seller Plan,
including any liability under COBRA, whether arising prior to, on or after the
Closing Date and (C) any liability under the WARN Act arising from actions taken
prior to Closing; and

(iv)          arising out of, based upon or relating to any Excluded Asset or
any Excluded Liability or Excluded Employee.

9.3           Indemnification by the Buyer.  Subject to the terms and
limitations set forth herein, the Buyer, jointly and severally, shall indemnify,
defend and hold harmless the Sellers, each of their respective Subsidiaries and
Affiliates, and each of the respective past, present and future directors,
officers, employees, agents and representatives of the Sellers and such
Affiliates (together, the “Seller Indemnitees”), from and against any and all
Indemnifiable Losses:

(i)            based upon, attributable to or resulting from the failure of any
of the representations or warranties made by Buyer in this Agreement or in
Related Document to be true and correct in all respects at the date hereof and
as of the Closing Date;

(ii)           based upon, attributable to or resulting from the breach of any
covenant or other agreement on the part of Buyer under this Agreement or any
Related Document;

(iii)          arising out of, based upon or relating to any Assumed Liability;
and

(iv)          attributable to any Transferred Employee resulting from or based
upon any employment-related liability (statutory or otherwise) with respect to
employment or termination of employment on or after the Closing Date, including,
without limitation, with respect to the WARN Act.

9.4           Limitations on Indemnification; Exclusive Remedy.

(a)           Notwithstanding anything to the contrary in this Agreement, the
Sellers shall not be liable for any Indemnifiable Losses arising out of or based
upon a breach or alleged breach of (i) the representations and warranties in
Article III or (ii) the covenants and agreements of the Sellers contained in
this Agreement, and the Buyer shall not be

55


--------------------------------------------------------------------------------


liable for any Indemnifiable Losses arising out of or based upon a breach or
alleged breach of (a) the representations and warranties in Article IV or
(b) the covenants and agreements of the Buyer contained in this Agreement, in
each case unless all Indemnifiable Losses arising out of all such Indemnifiable
Losses shall exceed $1,000,000 in the aggregate, and then only to the extent of
such excess.  Further, with respect to Indemnifiable Losses arising out of or
based upon breaches or alleged breaches of the representations and warranties in
Article III or Article IV, neither the Sellers on the one hand, nor the Buyer,
on the other hand, shall be entitled to indemnification in an aggregate amount
in excess of $3,000,000.  Notwithstanding the foregoing, the limitations set
forth in this Section 9.4(a) shall not apply to (i) any claim by the Buyer in
respect of (A) the representation contained in Section 3.21, (B) Section 2.7(f)
or (C) the representations contained in Section 3.14 and (ii) any claim by any
Seller in respect of (A) the representation contained in Section 4.5, or (B)
Section 2.7(f) or the indemnification obligation set forth in Sections 9.2(iii)
and (iv) and Sections 9.3(iii) and (iv).

(b)           For purposes of indemnification, the representations and
warranties in Articles III and IV shall be construed as if they were not
qualified by the terms “material,” “materially,” “in all material respects,” “in
any material respect,” “material in financial terms,” or “Material Adverse
Effect.”

(c)           Following the Closing, in the absence of fraud on the part of the
Sellers or the Buyer, as the case may be, the provisions of this Article IX
shall be the exclusive remedy for any breach or alleged breach of (i) any
representation and warranty contained in Article III or Article IV (other than
Section 3.21) and (ii) any covenant or agreement to be performed on or prior to
the Closing Date.  In furtherance of the foregoing, each party hereby waives,
and agrees to cause its Affiliates to waive, any and all rights, claims and
causes of action they may have against any other party or any Affiliate thereof
arising under or based upon any statutory or common law or otherwise (except
pursuant to the indemnification provisions set forth in this Article IX and
except with respect to any breach of any covenant or agreement to be performed
following the Closing) to the extent relating to this Agreement or the
transactions contemplated hereby.

(d)           To the extent that a party hereto shall have any obligation to
indemnify and hold harmless any other Person hereunder, such obligation shall
not include lost profits or other consequential, special, punitive, incidental
or indirect damages (and the injured party shall not recover for such amounts),
except to the extent such amounts are required to be paid to a third party other
than an Indemnified Party or a Person affiliated therewith.

(e)           Notwithstanding anything to the contrary in this Agreement,
Sellers shall not be liable for any Indemnifiable Losses arising out of or based
upon a breach or alleged breach of the representations and warranties in Article
III if (i) Sellers did not have Knowledge, prior to the Closing, of the facts
which comprised such breach, and (ii) Buyer had actual knowledge of such breach
on or prior to the Closing.  The Buyer will be deemed to have actual Knowledge
of information only if (1) such information is actually known by Paul Rowsey,
Steven Selbo, John Cumming or Rick Desvaux or (2) the

56


--------------------------------------------------------------------------------


information relating to such breach is contained in written reports, studies or
analysis commissioned by or on behalf of Buyer or its Affiliates.

9.5           Defense of Claims.

(a)           If a Buyer Indemnitee or Seller Indemnitee, as the case may be (an
“Indemnified Party”), shall receive notice of the assertion of any claim (a
“Notice of Claim”) with respect to which a party required to provide
indemnification hereunder (an “Indemnifying Party”) may be obligated under this
Agreement to provide indemnification, such Indemnified Party shall give such
Indemnifying Party prompt notice thereof (and the Escrow Agent, if the
Indemnified Party is a Buyer Indemnitee); provided, however, that the failure of
any Indemnified Party to give such Notice of Claim shall not relieve any
Indemnifying Party of its obligations under this Article IX, except to the
extent that such Indemnifying Party is actually materially prejudiced by such
failure to give notice.  Such Notice of Claim shall describe the claim in
reasonable detail, and, if practicable, shall indicate the estimated amount of
the Indemnifiable Loss that has been or may be sustained by such Indemnified
Party; provided, however, that such estimate shall not be binding on the
Indemnified Party.

(b)           An Indemnifying Party, at such Indemnifying Party’s own expense
and through counsel reasonably chosen by such Indemnifying Party, may elect to
defend any third party claim; and if it so elects, it shall, within twenty (20)
Business Days after receiving notice of such third party claim (or sooner, if
the nature of such third party claim so requires), notify the Indemnified Party
of its intent to do so, and such Indemnified Party shall cooperate in the
defense of such third party claim.  After notice from an Indemnifying Party to
an Indemnified Party of its election to assume the defense of a third party
claim, such Indemnifying Party shall not be liable to such Indemnified Party
under this Article IX for any legal or other expenses subsequently incurred by
such Indemnified Party in connection with the defense thereof; provided,
however, that such Indemnified Party shall have the right to employ one counsel
(and any necessary local counsel) to represent such Indemnified Party and all
other Persons entitled to indemnification in respect of such claim hereunder
(which counsel shall be reasonably acceptable to the Indemnifying Party) if, in
the opinion of counsel reasonably acceptable to the Indemnifying Party, a
conflict of interest between such Indemnified Party and such Indemnifying Party
exists in respect of such claim, and in that event (i) the reasonable fees and
expenses of one such separate counsel (and any necessary local counsel) for all
Indemnified Parties shall be paid by such Indemnifying Party and (ii) each of
such Indemnifying Party and such Indemnified Party shall have the right to
direct its own defense in respect of such claim.  If any Indemnifying Party
elects not to defend against a third party claim, or fails to timely notify an
Indemnified Party of its election, such Indemnified Party may defend, compromise
and settle such third party claim; provided, however, that no such Indemnified
Party may, without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld, conditioned or delayed), settle or
compromise any third party claim or consent to the entry of any Judgment which
does not include as an unconditional term thereof the delivery by the claimant
or plaintiff to the Indemnifying Party of a written unconditional release from
all liability in respect of such third party claim.  The Indemnifying Party may
defend,

57


--------------------------------------------------------------------------------


compromise and settle any third party claim on such terms as it deems
appropriate; provided, however, that no Indemnifying Party may, without the
prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), settle or compromise any third
party claim or consent to the entry of any Judgment which does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnified Party of a written unconditional release from all liability in
respect of such third party claim.

9.6           Indemnity Escrow.  On the Closing Date, Buyer shall, on behalf of
Sellers, pay to First American Title Insurance Corporation, as agent to Buyer
and Sellers (the “Escrow Agent”), in immediately available funds, to the account
designated by the Escrow Agent (the “Indemnity Escrow Account”), an amount equal
to $3,000,000 (the “Indemnity Escrow Amount”), in accordance with the terms of
this Agreement and the Escrow Agreement, substantially in the form attached
hereto as Exhibit B, which will be executed at the Closing, by and among Buyer,
Seller and the Escrow Agent (the “Escrow Agreement”).  Any payment any Seller is
obligated to make to any Buyer Indemnified Parties pursuant to this Article IX
shall be paid first, to the extent there are sufficient funds in the Indemnity
Escrow Account, by release of funds to the Buyer Indemnified Parties from the
Indemnity Escrow Account by the Escrow Agent within five Business Days after the
date notice of any sums due and owing is given to the Seller (with a copy to the
Escrow Agent pursuant to the Escrow Agreement) by the applicable Buyer
Indemnified Party and shall accordingly reduce the Indemnity Escrow Amount and,
second, to the extent the Indemnity Escrow Amount is insufficient to pay any
remaining sums due, then the Sellers shall be required to pay all of such
additional sums due and owing to the Buyer Indemnified Parties by wire transfer
of immediately available funds within five Business Days after the date of such
notice.  On July 1, 2008, the Escrow Agent shall release the Indemnity Escrow
Amount (to the extent not utilized to pay Buyer for any indemnification claim)
to Sellers, except that the Escrow Agent shall retain an amount (up to the total
amount then held by the Escrow Agent) equal to the amount of claims for
indemnification under this Article IX asserted prior to June 30, 2008 but not
yet resolved (“Unresolved Claims”).  The Indemnity Escrow Amount retained for
Unresolved Claims shall be released by the Escrow Agent (to the extent not
utilized to pay Buyer for any such claims resolved in favor of Buyer) upon their
resolution in accordance with this Article IX and the Escrow Agreement.

9.7           Losses Net of Insurance, etc.  The amount of any loss, liability,
cost or expense for which indemnification is provided under this Article shall
be net of any amounts actually recovered (after taking into account any increase
in the premium payable pursuant to such policy, to the extent, if any, such
increase results from the action or inaction for which the Indemnified Party is
being indemnified) by the Indemnified Party under an insurance policy with
respect to such loss, liability, cost or expense and shall be reduced to take
account of the aggregate Tax benefit(s) actually realized by the Indemnified
Party arising from the incurrence or payment of any such loss, liability, cost
or expense.

ARTICLE X                          TERMINATION

10.1         Termination.  This Agreement may be terminated at any time prior to
the Closing:

(a)           by the written mutual consent of the parties hereto;

58


--------------------------------------------------------------------------------


(b)           upon written notice by any party hereto, if (i) any court of
competent jurisdiction or any other Governmental Agency shall have issued a
Judgment or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and (ii) such
Judgment or other action shall have become final and nonappealable;

(c)           upon written notice at any time on or after May 31, 2007, by any
party hereto, if the Closing has not occurred by such date; provided, however,
that such party is not in breach in any material respect of its respective
representations, warranties, covenants or agreements contained in this
Agreement;

(d)           upon written notice by the Sellers, on the one hand, or by the
Buyer, on the other hand, if (i) all conditions to the obligations of the other
party (being any of the Sellers or the Buyer) to consummate the transactions
contemplated hereby shall have been satisfied (or would have been satisfied
absent the other party’s breach in performing its obligations hereunder) and
(ii) the other party (being any of the Sellers or the Buyer) is in material
breach of any of its representations, warranties, covenants or agreements
hereunder (which breach continues unremedied by such party for thirty (30) days
after written notice thereof to such party); provided, however, that (i) if any
Seller is seeking termination, then no Seller is in breach in any material
respect of its respective representations, warranties, covenants or agreements
contained in this Agreement or (ii) if any Buyer is seeking termination, then no
Buyer is then in breach in any material respect of any of its representations,
warranties, covenants or agreements contained in this Agreement; provided,
further, that if such other party is any Buyer, it shall not be entitled to such
30-day period if it is in default of its obligation to pay the Purchase Price to
the Sellers on the Closing Date as provided herein; and

(e)           by Sellers or Buyer if there shall be in effect a final
nonappealable Judgment of a Governmental Agency of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that, the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence); provided, however, that the right to
terminate this Agreement under this Section 10.1(e) shall not be available to a
party if such Judgment was primarily due to the failure of such party to perform
any of its obligations under this Agreement.

10.2         Other Agreements; Material To Be Returned.

(a)           In the event that this Agreement is terminated pursuant to Section
10.1, the transactions contemplated by this Agreement shall be terminated,
without further action by any party hereto.

(b)           Furthermore, in the event that this Agreement is terminated
pursuant to Section 10.1:

(i)            The Buyer shall return all documents and other material received
from the Sellers, their Affiliates or any of their respective Representatives
relating

59


--------------------------------------------------------------------------------


to the Resort or the transactions contemplated by this Agreement and the Related
Documents, whether obtained before or after the execution of this Agreement, to
the Sellers;

(ii)           The Buyer agrees that all confidential information received by
the Buyer or their Affiliates or their Representatives with respect to either of
the Sellers, the Resort or this Agreement or any of the Related Documents or the
transactions contemplated hereby or thereby shall be treated in accordance with
the Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement, in accordance with
Section 8.7;

(iii)          The Sellers shall return all documents and other material
received from the Buyers, their Affiliates or any of their Representatives
relating to the Buyers or the transactions contemplated by this Agreement or any
of the Related Documents, whether obtained before or after the execution of this
Agreement, to the Buyers; and

(iv)          The Sellers agree that all confidential information received by
the Sellers or their Affiliates or their respective Representatives with respect
to the Buyers or this Agreement or any of the Related Documents or the
transactions contemplated hereby or thereby shall be treated in accordance with
the Confidentiality Agreement, which shall remain in full force and effect
notwithstanding the termination of this Agreement, in accordance with
Section 8.7.

10.3         Effect of Termination.  In the event that this Agreement shall be
terminated pursuant to Section 10.1 hereof, all obligations of the parties
hereto under this Agreement shall terminate and become void and of no further
effect and there shall be no liability of any party hereto to any other party
except (a) for the obligations with respect to confidentiality and publicity
contained in Section 8.7 hereof, (b) as set forth in Section 11.3 in respect of
certain fees and expenses, (c) the obligations with respect to brokers contained
in Sections 3.14 and 4.5 and (d) this Article X; provided, however, that no
party hereto shall be relieved from liabilities arising out of any breach of
this Agreement prior to termination.

ARTICLE XI         MISCELLANEOUS

11.1         Complete Agreement.  This Agreement and the Schedules and Exhibits
attached hereto and thereto and the documents referred to herein and therein
shall constitute the entire agreement between the parties hereto with respect to
the subject matter hereof and thereof and shall supersede all previous
negotiations, commitments and writings with respect to such subject matter.

11.2         Waiver, Discharge, etc.  This Agreement may not be released,
discharged, abandoned, waived, changed or modified in any manner, except by an
instrument in writing signed on behalf of each of the parties hereto by their
duly authorized representatives.  The failure of any party hereto to enforce at
any time any of the provisions of this Agreement shall in

60


--------------------------------------------------------------------------------


no way be construed to be a waiver of any such provision, nor in any way be
construed to affect the validity of this Agreement or any part thereof or the
right of any party thereafter to enforce each and every such provision.  No
waiver of any breach of this Agreement shall be held to be a waiver of any other
or subsequent breach.

11.3         Fees and Expenses.

(a)           Except as otherwise expressly provided in this Agreement, Sellers
shall pay all of the fees and expenses incurred by the Sellers and the Buyer
shall pay all of the fees and expenses incurred by the Buyer, in connection with
this Agreement, the Related Documents and the transactions contemplated hereby
and thereby.

(b)           The Buyer shall be responsible for the payment of (i) all real
estate transfer taxes (excluding Vermont land gains tax) and sales taxes payable
as a result of the consummation of the transaction contemplated hereby, (ii) the
HSR Act filing fee and (iii) 50% of the basic premium and the cost of all
endorsements for an owner’s policy of title insurance covering the Real
Property.

(c)           The Sellers are responsible for 50% of the basic premium for an
owner’s policy of title insurance covering the Real Property.

11.4         Amendments.  No amendment to this Agreement shall be effective
unless it shall be in writing signed by each party hereto.  Each of the parties
hereto agree that no amendment to any Related Document shall be effective unless
it shall have been approved in writing by each of the parties hereto.

11.5         Notices.  All notices, requests, consents and demands to or upon
the respective parties hereto shall be in writing, and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made
(a) if delivered by hand (including by overnight courier), when delivered,
(b) on the day after delivery to a nationally recognized overnight carrier
service if sent by overnight delivery for next morning delivery, and (c) in the
case of facsimile transmission, upon receipt of a legible copy.  In each case: 
(x) if delivery is not made during normal business hours at the place of
receipt, receipt and due notice under this Agreement shall be deemed to have
been made on the immediately following Business Day, and (y) notice shall be
sent to the address of the party to be notified, as follows, or to such other
address as may be hereafter designated by the respective parties hereto in
accordance with these notice provisions:

If to the Buyer, to:

Steven P. Selbo
SP Land Company
2046 US Route 4, Suite 200
PO Box 290
Killington, VT  05751
Facsimile:  (802) 747-9283

with a copy to:

61


--------------------------------------------------------------------------------


E2M Partners
3401 Armstrong Avenue
Dallas, TX  75205
Attention:  Paul E. Rowsey, III
Facsimile:  (214) 443-1980

and a copy to:

Mark D. Van Kirk
Baker Botts, LLP
2001 Ross Avenue, Suite 600
Dallas, TX  75201-2916
Facsimile:  (214) 661-4593

and a copy to:

Joseph A. Kuzneski, Jr.
Weil, Gotshal & Manges LLP
50 Kennedy Plaza, 11th Floor
Providence, RI  02903
Facsimile:               (401) 278-4701

If to the Sellers, to:

American Skiing Company
136 Heber Avenue, Suite 303
PO Box 4552
Park City, UT  84060
Attention:  William J. Fair
Facsimile:  (435) 615-4780

with a copy to:

c/o American Skiing Company
One Monument Way
Portland, ME  04101
Attention:  Foster A. Stewart, Jr., Esq., General Counsel
Facsimile:  (207) 791-2607

and a copy to:

Goodwin Procter LLP
53 State Street
Boston, MA  02109
Attention:  Samuel L. Richardson, Esq.
Facsimile:  (617) 523-1231

62


--------------------------------------------------------------------------------


11.6         Venue.  Any legal suit, action or proceeding arising out of or
relating to this Agreement may be instituted in any federal or state court in
New York County, New York, New York, pursuant to Section 5-1402 of the New York
General Obligation Law and each party hereto waives any objection which it may
now have or hereafter have to the laying of venue of any such suit, action or
proceeding in New York County, New York, New York, and each party hereto hereby
irrevocably submits to the jurisdiction of any such court in New York County,
New York, New York in any action, suit or proceeding.

11.7         GOVERNING LAW; WAIVER OF JURY TRIAL.

(A)          SUBJECT TO CLAUSE (C) OF THIS SECTION 11.7, THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF [NEW YORK]
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THEREOF.

(B)           EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING BETWEEN THE PARTIES TO THIS AGREEMENT ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

(C)           FOR PURPOSES OF THIS AGREEMENT, MARKETABILITY OF TITLE SHALL BE
DETERMINED IN ACCORDANCE WITH THE VERMONT MARKETABLE TITLE ACT (27 V.S.A. § 601
ET SEQ.) AND STANDARDS OF TITLE OF THE VERMONT BAR ASSOCIATION NOW IN FORCE TO
THE EXTENT APPLICABLE STANDARDS EXIST.  IT IS ALSO AGREED THAT ANY AND ALL
DEFECTS IN OR ENCUMBRANCES AGAINST THE TITLE THAT COME WITHIN THE SCOPE OF THESE
TITLE STANDARDS SHALL NOT CONSTITUTE A VALID OBJECTION ON THE PART OF THE BUYER
IF THE TITLE STANDARDS DO NOT SO PROVIDE; PROVIDED, THE SELLER FURNISHES ANY
AFFIDAVITS OR OTHER INSTRUMENTS THAT MAY BE REQUIRED BY THE APPLICABLE TITLE
STANDARDS.

11.8         Headings.  The descriptive headings of the several Articles and
Sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

11.9         Interpretation.  All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the context may
require.  All terms defined in this Agreement in one form have correlative
meanings when used herein in any other form.  Any capitalized terms used in any
Schedule or Exhibit but not otherwise defined therein shall have the meaning as
defined in this Agreement.  When a reference is made in this Agreement to a
Section, Article, Exhibit or Schedule, such reference shall be to a Section or
Article of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  For all purposes hereof, the terms “include”, “includes” and
“including” shall be deemed to be followed by the words “without limitation.”

11.10       Exhibits and Schedules.  The Exhibits and Schedules are a part of
this Agreement as if fully set forth herein.  Matters reflected on any
Schedule are not necessarily limited to matters required by this Agreement to be
reflected therein and the inclusion of such matters shall

63


--------------------------------------------------------------------------------


not be deemed an admission that such matters were required to be reflected on
such Schedules.  Such additional matters are set forth for informational
purposes only and do not necessarily include other matters of a similar nature.

11.11       Successors and Assignment.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns.  Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto except with the prior written consent of the other parties
or by operation of law.  Notwithstanding any other provision contained herein,
Buyer may assign its rights (in whole or in part) under this Agreement to one or
more Affiliates of E2M Partners, LLC or Powdr Corporation in its sole discretion
provided that Buyer remains liable hereunder and that at least one of the
assignees is an Affiliate of E2M Partners, LLC.

11.12       Remedies.

(a)           Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.  The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. 
It is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which the parties are entitled at law or in equity.

(b)           The Buyer shall be jointly and severally liable for the
performance of any of the obligations of any Buyer hereunder and pursuant to
Related Documents.

11.13       Third Parties.  Except as provided in Sections 9.2 and 9.3, nothing
herein expressed or implied is intended or shall be construed to confer upon or
give any Person, other than the parties hereto and their successors and
permitted assigns, any rights or remedies under or by reason of this Agreement.

11.14       Severability.  If any provision of this Agreement shall be declared
by any court of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, the other provisions shall not be affected by such invalidity,
illegality or unenforceability, but shall remain in full force and effect.

11.15       Counterparts; Effectiveness.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
instrument and each of which shall be deemed an original.  This Agreement shall
become effective when each party hereto shall have received counterparts hereof
signed by all of the other parties hereto.

64


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized representatives as of the day and year first
above written.

SELLERS:

Killington, Ltd.

By:

/s/   Foster A. Stewart, Jr.

 

Name:

/s/ Foster A. Stewart, Jr.

Title:

Senior Vice President

 

 

Pico Ski Area Management Company, Inc.

 

 

By:

/s/   Foster A. Stewart, Jr.

 

Name:

/s/ Foster A. Stewart, Jr.

Title:

Senior Vice President

 

 

American Skiing Company

 

 

By:

/s/   Foster A. Stewart, Jr.

 

Name:

/s/ Foster A. Stewart, Jr.

Title:

Senior Vice President

 

BUYER:

SP Land Company, LLC

By:  Ski Partners, LLC

 

By:

/s/   S. Selbo

 

Name:

Steven P Selbo

Title:

President

 

 

65


--------------------------------------------------------------------------------